                                                                                           Case 3:19-cv-07514 Document 1 Filed 11/14/19 Page 1 of 46



                                                                               1 JEFFREY C. HALLAM (State Bar No. 161259)
                                                                                 E-Mail:       jhallam@sideman.com
                                                                               2 LYNDSEY C. HEATON (State Bar No. 262883)
                                                                                 E-Mail:       lheaton@sideman.com
                                                                               3
                                                                                 MICHAEL H. HEWITT (State Bar No. 309691)
                                                                               4 E-Mail:       mhewitt@sideman.com
                                                                                 SIDEMAN & BANCROFT LLP
                                                                               5 One Embarcadero Center, Twenty-Second Floor
                                                                                 San Francisco, California 94111-3711
                                                                               6 Telephone:    (415) 392-1960
                                                                                 Facsimile:    (415) 392-0827
                                                                               7

                                                                               8 Attorneys for Plaintiffs Cisco Systems, Inc.
                                                                                 and Cisco Technology, Inc.
                                                                               9
              SIDEMAN & BANCROFT LLP




                                                                              10
                                                                                                              UNITED STATES DISTRICT COURT
                                       SAN FRANCISCO, CALIFORNIA 94111-3629
                                        ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11
                                                                                                           NORTHERN DISTRICT OF CALIFORNIA
                                                                              12

                                                                              13
LAW OFFICES




                                                                                 CISCO SYSTEMS, INC., a California              CASE NO. 3:19-cv-7514
                                                                              14 corporation; CISCO TECHNOLOGY,
                                                                                 INC., a California corporation,                COMPLAINT FOR DAMAGES AND
                                                                              15                                                INJUNCTIVE RELIEF:
                                                                                                Plaintiffs,
                                                                              16                                                1. INDUCING BREACH AND INTERFERING
                                                                                        v.                                         WITH CONTRACT;
                                                                              17
                                                                                                                                2. FRAUD
                                                                              18 MUSHKIN, INC., a Colorado corporation          3. AIDING AND ABETTING FRAUD
                                                                                 (d/b/a ENHANCED NETWORK                        4. CONSPIRACY
                                                                              19 SYSTEMS); JEFFREY RAMEY, an                    5. NEGLIGENT MISREPRESENTATION;
                                                                                 individual; DOES 1-10,                         6. TRADEMARK INFRINGEMENT, 15
                                                                              20
                                                                                                                                   U.S.C. § 1114;
                                                                                               Defendants.
                                                                              21                                                7. TRADEMARK COUNTERFEITING, 15
                                                                                                                                   U.S.C. § 1114;
                                                                              22                                                8. FEDERAL UNFAIR COMPETITION, 15
                                                                              23                                                   U.S.C. § 1125;
                                                                                                                                9. CALIFORNIA UNFAIR BUSINESS
                                                                              24                                                   PRACTICES, CAL. BUS. & PROF. CODE §
                                                                                                                                   17200, et. seq.; and,
                                                                              25
                                                                                                                                10. UNJUST ENRICHMENT.
                                                                              26
                                                                                                                                DEMAND FOR JURY TRIAL
                                                                              27

                                                                              28

                                                                                   2835-246\4142223                                                      Case No. 3:19-cv-7514
                                                                                                         COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                           Case 3:19-cv-07514 Document 1 Filed 11/14/19 Page 2 of 46



                                                                               1            Plaintiffs Cisco Systems, Inc. (“CSI”) and Cisco Technology, Inc. (“CTI”) (together,

                                                                               2 “Cisco” or “Plaintiffs”), hereby complain and allege against Defendants Mushkin, Inc., a Colorado

                                                                               3 (d/b/a Enhanced Network Systems ) (“ENS” or “Enhanced Network Systems”) and Jeffrey Ramey

                                                                               4 (“Ramey”) (together, “Defendants’) as follows:

                                                                               5                                          I.      INTRODUCTION
                                                                               6            1.        From December 2016 to October 2018, Ramey, a Senior Account Manager at

                                                                               7 Cisco Authorized Reseller, General Data Tech (“GDT”), in collusion with secondary market

                                                                               8 unauthorized reseller ENS, orchestrated and maintained a sophisticated fraud scheme against

                                                                               9 Cisco by using the name of a falsified end user – Provident Realty Advisors (“Provident”) – to
              SIDEMAN & BANCROFT LLP




                                                                              10 obtain significant discounts on millions of dollars’ worth of Cisco products. The charade involved
                                       SAN FRANCISCO, CALIFORNIA 94111-3629
                                        ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11 repeated, false statements to Cisco regarding “Provident,” claiming that this purported end user

                                                                              12 needed discounted pricing for large amounts of networking products to be put in service in various

                                                                              13 real estate developments. In truth, Cisco’s later investigation revealed that the real Provident
LAW OFFICES




                                                                              14 Realty Advisors had never purchased Cisco products, never heard of Ramey, and had never agreed

                                                                              15 to act as a “front” for Ramey and ENS’ scheme. The products, instead, went to ENS’ true end

                                                                              16 customers and the profit from the fraudulently obtained discounts, on information and belief, was

                                                                              17 split between Ramey and ENS. Over the course of their scheme, Ramey and ENS purchased

                                                                              18 approximately $17.1 Million worth of Cisco products by fraudulently negotiating discounts of 70-

                                                                              19 80%, resulting in millions of dollars in loss to Cisco.

                                                                              20            2.        Upon information and belief, Defendants also worked together to induce numerous

                                                                              21 Cisco Authorized Resellers to breach their agreements with Cisco by purchasing products from the

                                                                              22 “Provident” scheme.

                                                                              23            3.        The “Provident” scheme ended only after Cisco’s internal Brand Protection team

                                                                              24 discovered that the products sold under the Provident account had ended up with numerous end

                                                                              25 customers all over the country with no connection to or association with the real “Provident Realty

                                                                              26 Advisors,” a real estate development company located in Dallas, Texas.

                                                                              27            4.        In addition, for over a decade, Defendant ENS has been selling, attempting to sell,

                                                                              28 offering to sell, importing, and/or distributing counterfeit “Cisco” products to customers, including

                                                                                   2835-246\4142223                                     1                               Case No. 3:19-cv-7514
                                                                                                              COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                         Case 3:19-cv-07514 Document 1 Filed 11/14/19 Page 3 of 46



                                                                             1 the governmental entities and companies with other sensitive infrastructure. Cisco is aware of at

                                                                             2 least 477 counterfeit Cisco products ENS sold to customers including the U.S. Department of the

                                                                             3 Navy, the U.S. Justice Department, and California Department of Industrial Relations.

                                                                             4                                            II.     THE PARTIES
                                                                             5            5.        Plaintiff Cisco Systems, Inc. is, and at all times mentioned herein was, a California

                                                                             6 corporation, with its principal place of business at 170 W. Tasman Drive, San Jose, California

                                                                             7 95134. Plaintiff Cisco Technology, Inc. is, and at all times mentioned herein was a California

                                                                             8 corporation with its principal place of business at 170 W. Tasman Drive, San Jose, California

                                                                             9 95134. CTI owns the trademarks used by CSI in marketing Cisco-branded products.

                                                                            10            6.        Upon information and belief, Defendant Mushkin, Inc. is, and at all relevant times
              SIDEMAN & BANCROFT LLP




                                                                            11 was, a corporation located in Colorado with its principal business address at 14 Inverness Drive
                                       ONE EMBARCADERO CENTER, 22ND FLOOR
                                         SAN FRANCISCO, CALIFORNIA 94111




                                                                            12 East, Suite F-100, Englewood, Colorado 80112 and does business under the name “Enhanced

                                                                            13 Network Systems.”
LAW OFFICES




                                                                            14            7.        Upon information and belief, Defendant Ramey is, and at all relevant times was, an

                                                                            15 individual residing in Texas, with the last known address of 309 Scenic Glen Drive, Mansfield,

                                                                            16 Texas 76063.

                                                                            17                                    III.   JURISDICTION AND VENUE
                                                                            18            8.        This Court has diversity jurisdiction over Plaintiffs’ claims pursuant to 28 U.S.C. §

                                                                            19 1332. Each of the Plaintiffs is a corporation incorporated under the laws of the State of California,

                                                                            20 having its principal place of business in the State of California. Upon information and belief,

                                                                            21 Defendant ENS is a corporation with its principal place of business in the State of Colorado.

                                                                            22 Upon information and belief, Defendant Ramey is a citizen of the State of Texas. The amount in

                                                                            23 controversy exceeds $75,000, exclusive of interest and costs.

                                                                            24            9.        This Court also has original subject matter jurisdiction over Plaintiffs’ claims

                                                                            25 relating to violations of the Trademark Act of 1946, 15 U.S.C. §§ 1051 et seq. (the “Lanham Act”)

                                                                            26 pursuant to the provisions of the Lanham Act, 15 U.S.C. § 1121, as well as under 28 U.S.C. §§

                                                                            27 1331 and 1338(a) and (b).

                                                                            28

                                                                                 2835-246\4142223                                      2                               Case No. 3:19-cv-7514
                                                                                                             COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                         Case 3:19-cv-07514 Document 1 Filed 11/14/19 Page 4 of 46



                                                                             1            10.       This Court further has supplemental subject matter jurisdiction over the pendent

                                                                             2 state law claims under 28 U.S.C. § 1367 as those claims are so related to Cisco’s claims under

                                                                             3 federal law that they form part of the same case or controversy and derive from a common nucleus

                                                                             4 of operative facts.

                                                                             5            11.       This Court has personal jurisdiction over Defendants ENS and Ramey, who have

                                                                             6 engaged in substantial business activities in this district, misled consumers and Plaintiffs by their

                                                                             7 conduct in this district or conduct directed into this district, directed business activities at this

                                                                             8 district, and committed tortious acts with knowledge that the effects of their acts would be felt by

                                                                             9 Cisco in this district.

                                                                            10            12.       Venue is proper in this district, pursuant to 28 U.S.C. § 1391, because a substantial
              SIDEMAN & BANCROFT LLP




                                                                            11 part of the events or omissions giving rise to Cisco’s claims occurred in this judicial district, and a
                                       ONE EMBARCADERO CENTER, 22ND FLOOR
                                         SAN FRANCISCO, CALIFORNIA 94111




                                                                            12 substantial part of the property that is the subject of the action is situated in this district. Venue is

                                                                            13 also proper because Defendants are each subject to personal jurisdiction in the Northern District of
LAW OFFICES




                                                                            14 California.

                                                                            15                                 IV.        INTRA-DISTRICT ASSIGNMENT
                                                                            16            13.       In accordance with Civ. L.R. 3-2(c), this action is properly assigned to the San

                                                                            17 Francisco Division or the San Jose Division as a substantial part of the events or omissions giving

                                                                            18 rise to Cisco’s claims occurred in the San Francisco Division and a substantial part of the property

                                                                            19 that is the subject of the action is situated in the San Jose Division.

                                                                            20                                       V.     FACTUAL ALLEGATIONS
                                                                            21            A.        Cisco’s Business and History
                                                                            22            14.       Cisco was founded in 1984 and is the worldwide leader in developing,

                                                                            23 implementing, and providing the technologies behind networking, communications, and

                                                                            24 information technology products and services. Cisco develops and provides a broad range of

                                                                            25 networking products and services that enable seamless communication among individuals,

                                                                            26 businesses, public institutions, government agencies, and service providers. Specifically, the

                                                                            27 thousands of engineers who work at Cisco develop and provide networking and communications

                                                                            28

                                                                                 2835-246\4142223                                      3                               Case No. 3:19-cv-7514
                                                                                                             COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                         Case 3:19-cv-07514 Document 1 Filed 11/14/19 Page 5 of 46



                                                                             1 hardware, software, and services that utilize cutting-edge technologies to transport data, voice, and

                                                                             2 video within buildings, across cities and campuses, and around the world.

                                                                             3            15.       Since its founding, Cisco has pioneered many of the important technologies that

                                                                             4 created and enabled global interconnectivity. During the past three decades, Cisco has invested

                                                                             5 billions of dollars, and the time and dedication of thousands of its engineers, in the research,

                                                                             6 development, and sale of industry-leading networking and communications products and services.

                                                                             7            16.       Cisco has also built up tremendous goodwill and brand reputation among

                                                                             8 consumers, including corporate and government consumers, through significant investment in

                                                                             9 advertising, promoting, and delivering products, software, and services of the highest quality

                                                                            10 under Cisco’s CISCO trademark and trade name and the family of CISCO-related trademarks (the
              SIDEMAN & BANCROFT LLP




                                                                            11 “CISCO Marks”). Cisco has used the family of CISCO Marks to identify goods and services as
                                       ONE EMBARCADERO CENTER, 22ND FLOOR
                                         SAN FRANCISCO, CALIFORNIA 94111




                                                                            12 being genuine and authorized, and therefore, the CISCO Marks are well-recognized signifiers of

                                                                            13 Cisco’s best-in-class products, software, and services.
LAW OFFICES




                                                                            14            B.        Cisco’s Sales Procedures and Discount Fraud Deterrence Approach
                                                                            15            17.       Cisco’s annual revenue from the sale of hardware, software, and related services is
                                                                            16 approximately $50 billion dollars world-wide. In order to support this global market, for the great

                                                                            17 majority of its sales, Cisco relies upon a system of independent distributors and resellers located

                                                                            18 throughout the world. This system is commonly used in the IT hardware and networking industry.

                                                                            19 These independent distributors and resellers, referred to as “Authorized Channel Partners,”

                                                                            20 “Partners” or “Authorized Resellers,” typically represent several other equipment manufacturers,

                                                                            21 in addition to Cisco. Among other things, Cisco’s distribution system allows it to maintain

                                                                            22 expertise and a local presence in regions of the world where there would not otherwise be

                                                                            23 sufficient business to support it.

                                                                            24            18.       Authorized Resellers are required to enter into contractual relationships with Cisco

                                                                            25 that allow them to purchase Cisco products and services at a partner discount from Cisco’s

                                                                            26 authorized distributors. The most common contractual relationship is called an Indirect Channel

                                                                            27 Partnership Agreement (“ICPA”). This agreement requires Authorized Resellers to purchase

                                                                            28

                                                                                 2835-246\4142223                                      4                              Case No. 3:19-cv-7514
                                                                                                            COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                         Case 3:19-cv-07514 Document 1 Filed 11/14/19 Page 6 of 46



                                                                             1 Cisco products and services only from Cisco or authorized distributors and to sell those products

                                                                             2 and services only to end customers for their internal use (“End Users”).

                                                                             3            19.       On occasion, a customer will request a large, non-standard discount in order to

                                                                             4 purchase Cisco products. Typically, this occurs when an End User has a major project and has the

                                                                             5 choice of installing Cisco network hardware or products sold by one of Cisco’s competitors. In

                                                                             6 such an instance, a Cisco Authorized Reseller may request that Cisco and the Authorized

                                                                             7 Distributor approve a deviation from the standard pricing, to permit the Authorized Reseller to

                                                                             8 purchase the equipment at a discounted price from the Authorized Distributor, and then sell the

                                                                             9 products to the End User at the discounted price. Depending on the extent of the deviation, a

                                                                            10 particular discount request is reviewed by Financial Controllers, a Region Manager (“RM”), or
              SIDEMAN & BANCROFT LLP




                                                                            11 even an Operations Director (“OD”).
                                       ONE EMBARCADERO CENTER, 22ND FLOOR
                                         SAN FRANCISCO, CALIFORNIA 94111




                                                                            12            20.       Generally, Cisco Authorized Resellers are not permitted to sell to other Authorized

                                                                            13 Resellers or unauthorized resellers (such as Defendant ENS) and can only sell Cisco products to
LAW OFFICES




                                                                            14 End Users themselves. Cisco Authorized Resellers are also required to purchase Cisco products

                                                                            15 only directly from Cisco Authorized Distributors or Cisco itself and may not purchase Cisco

                                                                            16 products from other Authorized Resellers or unauthorized resellers (such as Defendant ENS).

                                                                            17 Cisco Authorized Resellers purchase Cisco products at prices that are set by the Authorized

                                                                            18 Distributor, and which typically amount to discounts in the amount of approximately 35%-42%

                                                                            19 depending upon the Authorized Reseller’s partnership level.

                                                                            20            21.       Generally, discount fraud schemes against Cisco require a level of sophistication

                                                                            21 and knowledge about Cisco’s distribution model that is typically only achievable with an intimate

                                                                            22 knowledge of Cisco’s internal operations. While Cisco’s internal controls have made a material

                                                                            23 difference in deterring such schemes, a sophisticated individual or entity implementing a complex

                                                                            24 and successful discount fraud scheme can cause Cisco to suffer significant financial harm.

                                                                            25            C.        Cisco SMARTnet Contracts and Warranty
                                                                            26            22.       In addition to selling its products, Cisco also sells optional service contracts, known

                                                                            27 as “SMARTnet” contracts. Identifying and correcting customers’ technical problems in a prompt

                                                                            28 and efficient manner is an important part of Cisco’s business model because customers often rely

                                                                                 2835-246\4142223                                      5                                Case No. 3:19-cv-7514
                                                                                                             COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                         Case 3:19-cv-07514 Document 1 Filed 11/14/19 Page 7 of 46



                                                                             1 upon Cisco products for mission critical functions. SMARTnet contracts provide customers with

                                                                             2 enhanced warranty service on their purchased products on an expedited basis.

                                                                             3            23.       On the relatively rare occasions when Cisco parts fail, SMARTnet contracts offer

                                                                             4 customers “Advance Replacement Parts.” As the name suggests, the “Advance Replacement

                                                                             5 Parts” feature, or “Return Material Authorizations (“RMAs”), provide customers with an advance

                                                                             6 replacement of a malfunctioning Cisco product before the customer returning the defective

                                                                             7 product to Cisco. This prevents customers from having long periods of downtime to their

                                                                             8 networks. The terms and conditions of the SMARTnet contract require, in part, that (1) the

                                                                             9 product for which advance replacement is sought be validly covered by the SMARTnet contract,

                                                                            10 and (2) the customer return the allegedly defective product giving rise to the claim made pursuant
              SIDEMAN & BANCROFT LLP




                                                                            11 to the SMARTnet contract. The customer must pay Cisco if it fails to return the failed part for
                                       ONE EMBARCADERO CENTER, 22ND FLOOR
                                         SAN FRANCISCO, CALIFORNIA 94111




                                                                            12 which it made a claim.

                                                                            13            D.        Cisco’s Trademarks
LAW OFFICES




                                                                            14            24.       CTI owns all rights, title, and interest in the CISCO Marks, which are included on
                                                                            15 the Principal Register of the U.S. Patent and Trademark Office. The CISCO Marks are well-

                                                                            16 known. They are used in connection with Cisco’s networking hardware and software products and

                                                                            17 services. They include, but are not limited to, the following marks that are used in interstate

                                                                            18 commerce:

                                                                            19                      Mark                   Registration Number               Registration Date
                                                                            20       CISCO                             1,542,339                        June 6, 1989

                                                                            21       CISCO SYSTEMS                     1,996,957                        August 27, 1996
                                                                                     CISCO                             2,498,746                        October 16, 2001
                                                                            22

                                                                            23                                         3,759,451                        March 9, 2010
                                                                            24
                                                                                     CISCO                             3,978,294                        June 14, 2011
                                                                            25

                                                                            26
                                                                                                                       4,263,591                        December 25, 2012
                                                                            27

                                                                            28

                                                                                 2835-246\4142223                                     6                                Case No. 3:19-cv-7514
                                                                                                            COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                         Case 3:19-cv-07514 Document 1 Filed 11/14/19 Page 8 of 46



                                                                             1
                                                                                          25.       The CISCO Marks are distinctive, having no meaning outside of their use by Cisco
                                                                             2
                                                                                 in its course of business operations and in its advertising to distinguish its products and services.
                                                                             3
                                                                                 Cisco uses the CISCO Marks to advertise through a wide variety of media including television,
                                                                             4
                                                                                 radio, newspapers, magazines, billboards, direct mail, and websites.
                                                                             5
                                                                                          26.       Cisco has attained one of the highest levels of brand recognition among consumers
                                                                             6
                                                                                 due to its extensive advertising and promotional efforts and its continuous use of its core CISCO
                                                                             7
                                                                                 Marks for the past three decades. As a result of Cisco’s longstanding and widespread use and
                                                                             8
                                                                                 promotion of the CISCO Marks, Cisco customers around the globe have come to rely upon the
                                                                             9
                                                                                 CISCO Marks to identify Cisco’s high-quality hardware, software, and services.
                                                                            10
              SIDEMAN & BANCROFT LLP




                                                                                          27.       Cisco’s customers associate Cisco’s famous and well-known CISCO Marks
                                                                            11
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                                 exclusively with Cisco and Cisco’s products and services. When consumers encounter these
                                         SAN FRANCISCO, CALIFORNIA 94111




                                                                            12
                                                                                 marks and decide to purchase goods and services identified by these marks, they expect to receive
                                                                            13
                                                                                 genuine Cisco products that have been produced by Cisco and meet Cisco’s rigorous quality
LAW OFFICES




                                                                            14
                                                                                 control standards.
                                                                            15
                                                                                          E.        Counterfeit “Cisco” Products
                                                                            16
                                                                                          28.       Counterfeit products that bear markings similar or identical to the CISCO Marks
                                                                            17
                                                                                 provide customers with a false assurance that the products they have purchased: (1) are reliable
                                                                            18
                                                                                 and conform with Cisco’s high standards, (2) come with applicable warranties, (3) can be placed
                                                                            19
                                                                                 under a Cisco service support contract (i.e., SMARTnet) without payment of extra relicensing or
                                                                            20
                                                                                 inspection fees, and (4) have been produced in accordance with Cisco’s quality assurance
                                                                            21
                                                                                 standards.
                                                                            22
                                                                                          29.       In addition to harming Cisco’s customers, the sale of counterfeit Cisco products
                                                                            23
                                                                                 also harms Cisco in many ways. Among these, counterfeit Cisco products which fail or degrade
                                                                            24
                                                                                 create the false impression that Cisco products are unreliable, thereby improperly tarnishing
                                                                            25
                                                                                 Cisco’s reputation and causing Cisco to suffer lost sales and future business opportunities. When
                                                                            26
                                                                                 customers purchase Cisco-branded parts that are counterfeit and unreliable, their image of Cisco is
                                                                            27
                                                                                 diminished and Cisco’s opportunity to sell genuine, high-quality products to those customers may
                                                                            28

                                                                                 2835-246\4142223                                     7                               Case No. 3:19-cv-7514
                                                                                                            COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                         Case 3:19-cv-07514 Document 1 Filed 11/14/19 Page 9 of 46



                                                                             1 be lost forever. As a result, Cisco suffers substantial and irreparable harm to its brand, image,

                                                                             2 business, and goodwill with the public. Cisco also suffers lost sales when customers purchase

                                                                             3 counterfeit products instead of genuine Cisco products. Cisco also suffers when a customer

                                                                             4 obtains SMARTnet coverage for a counterfeit product, which Cisco may then feel obligated to

                                                                             5 service and replace, if necessary, for customer service and satisfaction reasons.

                                                                             6            F.        Impact on Health, Safety, and National Security Caused By Counterfeit Cisco
                                                                             7                      Products

                                                                             8            30.       Cisco products are part of the backbone of the United States information network.
                                                                             9 Many of Cisco’s products are purchased by U.S. governmental entities, the military, hospitals, and

                                                                            10 by other industries, and used in important and life-essential applications. Certain critical
              SIDEMAN & BANCROFT LLP




                                                                            11 governmental and other infrastructure is built on, and relies upon, Cisco products to maintain the
                                       ONE EMBARCADERO CENTER, 22ND FLOOR
                                         SAN FRANCISCO, CALIFORNIA 94111




                                                                            12 security of data storage and transfer.

                                                                            13            31.       The importance of certain critical infrastructure’s reliance on the quality of Cisco
LAW OFFICES




                                                                            14 products cannot be overstated. Cisco firewalls, for example, ensure the integrity of government,

                                                                            15 medical, and business data and communications. Many critical government functions rely upon

                                                                            16 the performance of high-quality Cisco products, as compared to the dangers posed by lower

                                                                            17 quality counterfeits.

                                                                            18            G.        Defendants’ Fraudulent Conduct
                                                                            19            32.       As described above, Ramey and ENS worked together for nearly two years to
                                                                            20 perpetrate a massive discount fraud scheme and obtain unwarranted, steep discounts on Cisco

                                                                            21 product by providing false information regarding purported End User “Provident.”

                                                                            22            33.       Ramey worked as a Senior Account Manager for Cisco Authorized Reseller GDT
                                                                            23 from approximately late 2016 until October 2018. As an employee or independent contractor of

                                                                            24 Cisco Authorized Reseller GDT, Ramey had the ability to request discounted pricing from Cisco.

                                                                            25 Upon information and belief, based on his experience at GDT (and prior employers who also sold

                                                                            26 Cisco products), Ramey was familiar with the process for requesting and obtaining discounted

                                                                            27 pricing from Cisco.

                                                                            28

                                                                                 2835-246\4142223                                      8                                Case No. 3:19-cv-7514
                                                                                                             COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                         Case 3:19-cv-07514 Document 1 Filed 11/14/19 Page 10 of 46



                                                                             1            34.       Upon information and belief, Cisco’s investigation of the “Provident” scheme has

                                                                             2 uncovered that, on or around December 6, 2016, prior to the first transactions with Cisco under the

                                                                             3 “Provident” name, Jeff Ramey, Bill Cox (Director of Sales at ENS), and Charles Carlson (CEO of

                                                                             4 Comware Inc., a broker specializing in the sale of audio-visual equipment) met, presumably

                                                                             5 regarding the purchase of Cisco products under the “Provident” account.1

                                                                             6            35.       Just days later, in or around December 12, 2016, Ramey contacted Cisco claiming

                                                                             7 that GDT had a new customer, Provident, that was looking to purchase $5 million worth of Cisco

                                                                             8 products. Ramey told Cisco that Provident was a real estate company based in Dallas that

                                                                             9 purchased and installed networking products in the buildings it developed. Ramey also told Cisco

                                                                            10 that, to make the deal work, Provident would need approximately 70-80% off of the list price in
              SIDEMAN & BANCROFT LLP




                                                                            11 order to “… replace all of the HP switches in [Provident’s] existing building.” Ramey further
                                       ONE EMBARCADERO CENTER, 22ND FLOOR
                                         SAN FRANCISCO, CALIFORNIA 94111




                                                                            12 claimed that more deals would follow as Provident had plans to develop several other buildings

                                                                            13 through the rest of that fiscal year and would likely purchase more Cisco product as a result.
LAW OFFICES




                                                                            14 Cisco would later discover that, while “Provident Realty Advisors” was a legitimate real estate

                                                                            15 company located in Dallas, its representatives had never heard of Ramey and claim to have never

                                                                            16 purchased Cisco products.

                                                                            17            36.       On the first Provident deal, based on the information provided by Ramey and relied

                                                                            18 upon by Cisco, Cisco approved a discount of approximately 66% off Cisco’s Global List Price,

                                                                            19 agreeing to sell $900,000 worth of products for approximately $300,000. While Ramey was

                                                                            20 telling Cisco that discounts were needed to replace HP (a competitor’s) gear in a building

                                                                            21 Provident owned, he was separately emailing with Bill Cox at ENS about filling a stocking order

                                                                            22
                                                                                     1
                                                                                      Upon information and belief, Charles Carlson is a personal contact of Ramey. Cisco is
                                                                            23
                                                                                 informed that Ramey knew Carlson from Mr. Ramey’s prior employment with a company called
                                                                            24   Synetra. Cisco is informed that Synetra’s and Comware’s offices were located in the same
                                                                                 building and that Ramey and Carlson would often refer business to each other. Cisco has also
                                                                            25   uncovered information suggesting that Ramey and Carlson also owned an LLC together
                                                                                 (Todoverde Consulting Ventures, LLC) during the Provident scheme, as described more-fully
                                                                            26   below. Later on in the Provident scheme, Comware acted as an intermediary between GDT and
                                                                            27   ENS, the unauthorized reseller ultimately selling the fraudulently obtained “Provident” gear to end
                                                                                 customers.
                                                                            28

                                                                                 2835-246\4142223                                    9                              Case No. 3:19-cv-7514
                                                                                                            COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                        Case 3:19-cv-07514 Document 1 Filed 11/14/19 Page 11 of 46



                                                                             1 for ENS with the very same Cisco product. On December 16, 2016, just days after Ramey

                                                                             2 submitted the first Provident discount request to Cisco, Cox sent Ramey an order for Cisco

                                                                             3 products identical or nearly identical to the products included in the discount request submitted by

                                                                             4 Ramey to Cisco for the Provident “HP replacements.” Emails between Cox and Ramey also

                                                                             5 detailed the margin split between Ramey and ENS, showing “Jeff’s” margin as $47,750 and

                                                                             6 “Bill’s” margin at $41,322.

                                                                             7            37.       On December 19, 2016, Ryan Bolger, an Operations Manager at ENS, sent Ramey

                                                                             8 a purchase order for the gear identified in the ENS estimate, showing the end customer as “PRA,”

                                                                             9 (indicating “Provident Realty Advisors”) and listing the address as 2838 Market Loop, Suite 100,

                                                                            10 Southlake, Texas – an address that, upon information and belief, is associated with Comware, a
              SIDEMAN & BANCROFT LLP




                                                                            11 company run by Ramey’s associate Charles Carlson, and not related in any way with the real
                                       ONE EMBARCADERO CENTER, 22ND FLOOR
                                         SAN FRANCISCO, CALIFORNIA 94111




                                                                            12 Provident Realty Advisors. At that time, Ramey did not tell Cisco that ENS was involved in the

                                                                            13 purchase of product under the “Provident” name.
LAW OFFICES




                                                                            14            38.       Thereafter, Ramey submitted the first order of products under the “Provident”

                                                                            15 account to Cisco, either directly or through an assistant. Cisco is informed and on that basis

                                                                            16 alleges that such product was never intended for and never made it to the real Provident Realty

                                                                            17 Advisors.

                                                                            18            39.       From December 2016 on, until the scheme was uncovered by Cisco Brand

                                                                            19 Protection in October 2018, Ramey continued to process orders for ENS under the “Provident”

                                                                            20 account in the same manner. Cisco’s investigation has revealed that Ramey would receive

                                                                            21 requests for orders from ENS – for either ENS’ true end customers, or for product to stock ENS’

                                                                            22 shelves – and process them under the “Provident” account name at Cisco, requesting steep

                                                                            23 discounts based on falsified information. Ramey consistently requested discounts between 70-

                                                                            24 80%, claiming that such pricing was necessary to beat out competitors for different Provident

                                                                            25 development projects. For example, Ramey told one of Cisco’s account managers that the

                                                                            26 discounted pricing was needed on networking equipment to outfit a new “Ross building” as part of

                                                                            27 a larger project of building rollouts. In fact, the “Ross building” project was used to justify

                                                                            28 discounts on at least 30 separate discount requests to Cisco. Upon information and belief, the

                                                                                 2835-246\4142223                                    10                              Case No. 3:19-cv-7514
                                                                                                            COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                        Case 3:19-cv-07514 Document 1 Filed 11/14/19 Page 12 of 46



                                                                             1 “Ross building” was a pure fabrication by either Ramey, ENS, or both, and the name “Ross” was

                                                                             2 used because Ross Miller is Director of Operations at ENS and was often listed as the contact

                                                                             3 point for products being shipped to “Provident.”

                                                                             4            40.       Except for the first shipment (which was associated with an address linked to

                                                                             5 Comware), all shipments for product under the “Provident” account were delivered not to the real

                                                                             6 Provident Realty Advisors, nor its developments, but directly to ENS’ address in Colorado: 141

                                                                             7 Inverness Drive West, Englewood.

                                                                             8            41.       Throughout the run of the “Provident” scheme, Ramey prevented the account

                                                                             9 managers at Cisco from having any direct contact with the end customer at “Provident,” despite

                                                                            10 repeated requests. Ramey refused to provide contact information and insisted that all
              SIDEMAN & BANCROFT LLP




                                                                            11 communication to “Provident” flow through him and his team at GDT, claiming that “Provident”
                                       ONE EMBARCADERO CENTER, 22ND FLOOR
                                         SAN FRANCISCO, CALIFORNIA 94111




                                                                            12 did not want to interface directly with Cisco. When one Cisco representative attempted to contact

                                                                            13 “Provident” directly, upon information and belief, Ramey became very upset and refused to work
LAW OFFICES




                                                                            14 with that Cisco representative ever again.

                                                                            15            42.       Ramey claimed to be in contact with certain individuals at “Provident” who would

                                                                            16 dictate the products needed and negotiate price points. Ramey would sometimes indicate that he

                                                                            17 had spoken with or was planning on speaking with “Tony” at “Provident,” and at other times said

                                                                            18 he had spoken with or was planning on speaking with “Tommy Sanders” at the company. Cisco’s

                                                                            19 investigation would later uncover that no “Tony” or “Tommy Sanders” ever worked at Provident

                                                                            20 Realty Advisors and that no one at Provident Realty Advisors had any recollection of ordering any

                                                                            21 Cisco product. Instead, all of the Cisco product ordered by Ramey for “Provident” went to service

                                                                            22 ENS’ customers.

                                                                            23                      i.     ENS’ Sales to the San Francisco Airport
                                                                            24            43.       One example of Ramey’s and ENS’ scheme is particularly illustrative – the April

                                                                            25 2017 sale of Cisco products to the San Francisco International Airport.

                                                                            26            44.       On April 26, 2017, Cox at ENS emailed Ramey and Ramey’s assistant, Venida

                                                                            27 Jackson, regarding the purchase of 7 industrial Cisco Ethernet switches and 14 power supplies.

                                                                            28

                                                                                 2835-246\4142223                                    11                              Case No. 3:19-cv-7514
                                                                                                            COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                           Case 3:19-cv-07514 Document 1 Filed 11/14/19 Page 13 of 46



                                                                             1              45.     The next day, on April 27, 2017, Ramey created an estimate on Cisco’s “Build

                                                                             2 Price” tool for 7 industrial Ethernet switches and 14 power supplies, describing it as a “PRA

                                                                             3 industrial switch deal.” Ramey shared the quote with an Account Manager at Cisco, who then

                                                                             4 submitted the deal request under Deal ID number 17680067 under the “Provident” account, with

                                                                             5 notes indicating that Ramey claimed a discount was necessary in order to beat out the competition

                                                                             6 for “Provident’s” business in a highly competitive time frame. Cisco approved a 68% discount

                                                                             7 based on Ramey’s submission.

                                                                             8              46.     On April 28, 2017, Ross Miller, Director of Operations at ENS, sent Ramey a

                                                                             9 purchase order for the seven switches and corresponding power supplies with a “Ship To” address

                                                                            10 of “Mushkin, Inc./ENS”2 at ENS’ Englewood, Colorado address. Provident’s name did not appear
              SIDEMAN & BANCROFT LLP




                                                                            11 on the purchase order. Ramey then submitted an order for the same switches and power supplies
                                       ONE EMBARCADERO CENTER, 22ND FLOOR
                                         SAN FRANCISCO, CALIFORNIA 94111




                                                                            12 to Cisco, but under the “Provident” account.

                                                                            13              47.     On May 16, 2017, after the products had been shipped to ENS, Miller sent Ramey
LAW OFFICES




                                                                            14 and Venida Jackson a separate purchase order for SMARTnet coverage for the same seven

                                                                            15 switches. The cover email identified product serial numbers which linked back to the same seven

                                                                            16 switches ordered under the “Provident” Deal ID 17680067 approved on April 27, 2017. In the

                                                                            17 order for SMARTnet coverage, Miller also identified the true End User of the products as “San

                                                                            18 Francisco International Airport,” which, upon information and belief, has no connection with or

                                                                            19 relation to the real Provident Realty Advisors in Dallas, Texas.

                                                                            20              48.     Ramey and ENS continued in this same manner dozens of times over the length of

                                                                            21 the scheme, communicating with each other about the true End Users of the products purchased by

                                                                            22 ENS, yet submitting information to Cisco claiming all the product was going to “Provident.”

                                                                            23 / / /

                                                                            24 / / /

                                                                            25

                                                                            26         2
                                                                                   According to Mushkin’s corporate filings with the Colorado Secretary of State, Mushkin
                                                                            27 assumed the trade name of “Enhanced Memory Services,” which specializes in the sales of
                                                                               computers and specialty memory products.
                                                                            28

                                                                                 2835-246\4142223                                   12                             Case No. 3:19-cv-7514
                                                                                                            COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                        Case 3:19-cv-07514 Document 1 Filed 11/14/19 Page 14 of 46



                                                                             1                      ii.    Ramey’s Pattern and Practice of Obtaining Discounts Under the
                                                                                                           Provident Scheme
                                                                             2
                                                                                          49.       In general, the “Provident” scheme would proceed as follows: Cox and others at
                                                                             3
                                                                                 ENS would regularly email Ramey asking whether Ramey could provide better discounts for
                                                                             4
                                                                                 Cisco product than ENS’ other suppliers. Ramey would then create BuildPrice Estimates on
                                                                             5
                                                                                 Cisco’s online tool for the same exact products ordered by ENS, under the auspice of the
                                                                             6
                                                                                 “Provident” account. Ramey became so confident in his scheme that on one occasion, Ramey
                                                                             7
                                                                                 willingly bragged to Cox that he could get a discount of “70-72% easy” before even creating a
                                                                             8
                                                                                 BuildPrice estimate and submitting it to Cisco.
                                                                             9
                                                                                          50.       Ramey submitted multiple deals under the “Provident” name even though ENS was
                                                                            10
              SIDEMAN & BANCROFT LLP




                                                                                 clear with Ramey that the end customer was, in fact, not Provident Realty Advisors, but rather
                                                                            11
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                                 included, but was not limited to, Northrop Grumman, the San Francisco International Airport
                                         SAN FRANCISCO, CALIFORNIA 94111




                                                                            12
                                                                                 Commission (as described above), and others.
                                                                            13
                                                                                                    iii.   “Stocking Orders” for ENS, Submitted under the “Provident” Name
LAW OFFICES




                                                                            14
                                                                                          51.       Ramey would often also fulfill “stocking” orders for ENS under the “Provident”
                                                                            15
                                                                                 account, presumably so that ENS would have plenty of Cisco products on hand at cheap prices in
                                                                            16
                                                                                 order to sell to its customers. For example, on January 26, 2018, Ross Miller of ENS emailed
                                                                            17
                                                                                 Ramey saying “attached is our stocking P.O.” and included a purchase order numbered “PO
                                                                            18
                                                                                 33909.”
                                                                            19
                                                                                          52.       At or around the same time, Ramey misrepresented to Cisco that “Provident” was
                                                                            20
                                                                                 looking to purchase Cisco products for use in three separate development projects and was looking
                                                                            21
                                                                                 to combine them into one order, amounting to approximately $9.6 million worth of networking
                                                                            22
                                                                                 gear. Cisco authorized a 73% discount for the deal – meaning Cisco would only receive
                                                                            23
                                                                                 approximately $2.6 million – and assigned Deal ID number 18012258 to the approval.
                                                                            24
                                                                                          53.       Ramey then ordered the same product ENS had sought under its “stocking P.O.”
                                                                            25
                                                                                 under the newly-approved “Provident” discount. The link to ENS’ “stocking P.O.” is clear as
                                                                            26
                                                                                 Ramey used ENS’ purchase order number “PO 33909” as the “End Customer to Reseller PO
                                                                            27
                                                                                 Number” when submitting the order under the 18012258 Deal ID to Cisco.
                                                                            28

                                                                                 2835-246\4142223                                    13                             Case No. 3:19-cv-7514
                                                                                                            COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                        Case 3:19-cv-07514 Document 1 Filed 11/14/19 Page 15 of 46



                                                                             1            54.       Just like the other products ordered under the “Provident” account, the products

                                                                             2 shipped not to the real Provident Realty Advisors, but to ENS in Englewood Colorado.

                                                                             3                      iv.    Cisco’s Brand Protection Team Questions Ramey – False Information
                                                                             4                             Provided

                                                                             5            55.       In April 2018, a Cisco Account Manager covering the State of Washington

                                                                             6 discovered that his customer, Washington Technology Solutions (“WATech”), had purchased

                                                                             7 Cisco products from an unauthorized reseller doing business as DataSpan. Through an

                                                                             8 investigation, the Account Manager uncovered that the products in question had been originally

                                                                             9 sold to GDT under the “Provident” name, but had somehow ended up with this unauthorized

                                                                            10 reseller.
              SIDEMAN & BANCROFT LLP




                                                                            11            56.       In response to Cisco’s communications to Ramey and GDT regarding the diverted
                                       ONE EMBARCADERO CENTER, 22ND FLOOR
                                         SAN FRANCISCO, CALIFORNIA 94111




                                                                            12 WATech product, Ramey told various stories. The original order information given to Cisco

                                                                            13 regarding these products was submitted by Ramey or his team under the “Provident” account and
LAW OFFICES




                                                                            14 accompanied by an explanation that the products were intended for “ross building add ons.” Once

                                                                            15 the diversion of the product was uncovered and Cisco found out that the product was not with

                                                                            16 Provident or in any “ross” building, Ramey scrambled for different explanations.

                                                                            17            57.       Ramey told Cisco Account Manager Sydney Green that the DataSpan Products

                                                                            18 had, in fact, initially been sold to “Provident,” but were installed in one of “Provident’s” buildings

                                                                            19 in Washington State that was subsequently sold. Ramey told Cisco Channel Account Manager Jay

                                                                            20 Acosta that the DataSpan products had been part of a “remodel” that “Provident” did and, for the

                                                                            21 first time, admitted that ENS was involved with “Provident,” claiming that “as far as we know

                                                                            22 they ordered this [Bill of Materials] for a building that they contract ENS to manage for them.”

                                                                            23 Ramey also provided Acosta with what he claimed was the original purchase order that

                                                                            24 accompanied the deal submission.

                                                                            25            58.       Around this same time, Colin Abe, a member of Cisco’s Brand Protection Team,

                                                                            26 was informed of the WATech diversion and Abe recognized ENS as a well-known unauthorized

                                                                            27 reseller of Cisco products. On April 18, 2018, Abe requested additional information about the

                                                                            28 WATech deal from GDT’s General Counsel, Elya Blataric. Blataric provided Abe with a different

                                                                                 2835-246\4142223                                     14                              Case No. 3:19-cv-7514
                                                                                                            COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                        Case 3:19-cv-07514 Document 1 Filed 11/14/19 Page 16 of 46



                                                                             1 version of the story, which she purportedly obtained from Ramey. Blataric stated that “PRA

                                                                             2 requested the quote for Cisco products from GDT for their Denver project being handled by their

                                                                             3 service provider ENS[,]” and that “PRA determined that order was not needed for the Denver

                                                                             4 project and was thus canceled by PRA.”

                                                                             5            59.       One of Cisco’s regional account managers, Eric Power, recalls that Ramey

                                                                             6 admitted at the time that while ENS was allegedly a legitimate “service provider” for “Provident,”

                                                                             7 an employee at ENS had taken advantage of the “Provident” discount and was selling product

                                                                             8 purchased under the “Provident” name to others on the secondary market.

                                                                             9            60.       Not only did Ramey provide different explanations for how the “Provident”

                                                                            10 product ended up at WATech depending upon the individual with whom he was speaking, Ramey
              SIDEMAN & BANCROFT LLP




                                                                            11 also presented likely falsified documents to Cisco to substantiate his story.
                                       ONE EMBARCADERO CENTER, 22ND FLOOR
                                         SAN FRANCISCO, CALIFORNIA 94111




                                                                            12            61.       In April 2018, in response to a request by Cisco’s Jay Acosta, Ramey provided

                                                                            13 Cisco a copy of the purported “original” purchase order for the product to support his version of
LAW OFFICES




                                                                            14 the events, which showed “Provident/Enhanced” as the purchaser in the logo/letterhead.

                                                                            15

                                                                            16

                                                                            17

                                                                            18

                                                                            19

                                                                            20

                                                                            21                      (Purchase Order sent by Ramey to Cisco on April 10, 2018)
                                                                            22 / / /

                                                                            23 / / /

                                                                            24 / / /

                                                                            25 / / /

                                                                            26 / / /

                                                                            27 / / /

                                                                            28 / / /

                                                                                 2835-246\4142223                                    15                             Case No. 3:19-cv-7514
                                                                                                            COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                        Case 3:19-cv-07514 Document 1 Filed 11/14/19 Page 17 of 46



                                                                             1            62.       However, through its later investigation of the “Provident” scheme, Cisco was able

                                                                             2 to obtain ENS’ original purchase order, which told a very different story. The original purchase

                                                                             3 order dated March 14, 2018 did not reflect the “Provident” name at all, but showed solely ENS’

                                                                             4 name and logo in the upper-left hand corner:

                                                                             5

                                                                             6

                                                                             7

                                                                             8

                                                                             9

                                                                            10
              SIDEMAN & BANCROFT LLP




                                                                            11
                                       ONE EMBARCADERO CENTER, 22ND FLOOR
                                         SAN FRANCISCO, CALIFORNIA 94111




                                                                            12                      (Original Purchase Order Sent by ENS to Ramey on or around March 14, 2018)

                                                                            13            63.       Comparing the original purchase order to the one Ramey sent to Cisco Brand
LAW OFFICES




                                                                            14 Protection in April 2018, it is evident that the document sent to Cisco was doctored to add the

                                                                            15 “Provident” name before sending it on. In fact, not one of the other original purchase orders ENS

                                                                            16 sent to Ramey that Cisco has reviewed contain the “Provident/Enhanced” logo as depicted in the

                                                                            17 first picture above. The most likely explanation for this discrepancy is that either Ramey, ENS, or

                                                                            18 both, doctored the document before sending it to Cisco Brand Protection to justify why the

                                                                            19 products were originally purchased under the “Provident” account.

                                                                            20            64.       After this diversion was discovered, GDT and Ramey told Cisco they would cease

                                                                            21 processing orders for “Provident” through ENS and claimed “Provident” would cut its own

                                                                            22 purchase orders going forward.

                                                                            23            65.       An email uncovered during Cisco’s later investigation revealed that ENS internally

                                                                            24 circulated communications from Cisco Brand Protection regarding the diverted product. ENS’

                                                                            25 President, George Stathakis said, in an email to ENS’ Chief Sales Officer and Senior Advisor

                                                                            26 Chad Love, Ramey and Bill Cox: “We’re learning from these, but I’d much rather learn in the

                                                                            27 classroom than in real life.”

                                                                            28

                                                                                 2835-246\4142223                                    16                              Case No. 3:19-cv-7514
                                                                                                            COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                         Case 3:19-cv-07514 Document 1 Filed 11/14/19 Page 18 of 46



                                                                             1                      v.     Comware Enters As Intermediary
                                                                             2            66.       After the ENS connection was discovered, despite promises from Ramey that ENS
                                                                             3 would no longer be involved with the “Provident” account, given the amount of money to be

                                                                             4 made, it was business as usual between ENS and Ramey. To continue their scheme and avoid

                                                                             5 detection by Cisco, Ramey and ENS immediately brought in Comware, a company run by Charles

                                                                             6 Carlson (upon information and belief, an associate of Ramey) to act as intermediary.

                                                                             7 Unbeknownst to Cisco, ENS remained in place, hidden behind the fiction of Comware acting as

                                                                             8 the new “Managed Service Provider” for “Provident.”

                                                                             9            67.       Upon information and belief, on or around April 17, 2018, Ramey, ENS and

                                                                            10 Carlson met to figure out how to continue the “Provident” scheme once ENS was supposed to be
              SIDEMAN & BANCROFT LLP




                                                                            11 excised from the process. Soon after, on April 23, 2018, Ross Miller of ENS emailed Ramey
                                       ONE EMBARCADERO CENTER, 22ND FLOOR
                                         SAN FRANCISCO, CALIFORNIA 94111




                                                                            12 saying: “I’m going to start using this email to communicate with GDT/Comware ‘ross@msc-

                                                                            13 corp.net.’” Miller also listed other items for the group to discuss, including that “MCS was up and
LAW OFFICES




                                                                            14 running with Comware,” that ENS was “resending PO’s,” and inquiring what the differences

                                                                            15 would be for ENS going this new “route.” Two days later, Miller further asked Ramey what email

                                                                            16 he should use to send the new purchase orders. Ramey provided new emails for himself and his

                                                                            17 assistant: “jeff@todoverdellc.com” and “nida@todoverdellc.com.” 3

                                                                            18            68.       Cisco is informed and believes that the new “Provident” scheme from April 2018-
                                                                            19 forward ran as follows:

                                                                            20                     First ENS would create an estimate for products it wished to purchase under the
                                                                            21                      “Provident” deal and would send that estimate to Ramey and his team at GDT,

                                                                            22                      either directly via email or by using Cisco’s online “BuildPrice” tool.4

                                                                            23

                                                                            24       3
                                                                                   Upon information and belief, Todoverde Consulting Ventures, LLC is a company formerly
                                                                            25 owned by Ramey and Carlson and currently owned by Ramey in some capacity.
                                                                                     4
                                                                            26      Cisco’s “BuildPrice” tool does not send any notification to Cisco of the creation of an
                                                                               estimate unless a Cisco email address is specifically included as a recipient. Based on Cisco’s
                                                                            27 review of information to date, ENS never included Cisco personnel as recipients for quotes created
                                                                               on the “BuildPrice” tool.
                                                                            28

                                                                                 2835-246\4142223                                     17                               Case No. 3:19-cv-7514
                                                                                                             COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                        Case 3:19-cv-07514 Document 1 Filed 11/14/19 Page 19 of 46



                                                                             1                     Ramey’s assistant, Venida Jackson, would then send the estimate to Cisco
                                                                             2                      requesting a quote for the products under the “Provident” account.
                                                                             3                     Cisco would then take the estimate provided by GDT (which was devoid of any
                                                                             4                      reference to any end customer other than “Provident”), create a quote for the
                                                                             5                      requested product, and send it back to Jackson at GDT.
                                                                             6                     Upon information and belief, Jackson, Ramey, or another member of Ramey’s
                                                                             7                      team at GDT working at his direction, would then take Cisco’s quote and send a
                                                                             8                      matching quote under GDT’s letterhead for the same products to ENS, identifying
                                                                             9                      the end customer as “Provident.”
                                                                            10                     ENS would then send a purchase order to Comware, with the “Ship To” as ENS’
              SIDEMAN & BANCROFT LLP




                                                                            11                      Colorado address.
                                       ONE EMBARCADERO CENTER, 22ND FLOOR
                                         SAN FRANCISCO, CALIFORNIA 94111




                                                                            12                     Comware would then send a purchase order for the same product to Ramey with a
                                                                            13                      P.O. Number matching the same exact P.O. Number received from ENS.
LAW OFFICES




                                                                            14                     Ramey would then place the order with Cisco under the “Provident” account, but
                                                                            15                      reflecting ENS’ purchase order number in the “End Customer to Reseller PO
                                                                            16                      Number” field. Cisco has been able to use such “P.O. Numbers” to link the
                                                                            17                      hundreds of products purchased under the “Provident” account back to ENS.
                                                                            18            69.       As is clear from the above, even after Ramey told Cisco that ENS would no longer
                                                                            19 be involved in any way, Ramey still received estimates for product from ENS directly, still

                                                                            20 submitted those estimates to Cisco under the “Provident” account, and still made sure the product

                                                                            21 shipped to ENS’ address in Colorado.

                                                                            22            70.       If Comware was truly the new Managed Service Provider for “Provident,” which it
                                                                            23 was not, there would have been no need for ENS’ continued involvement after April 2018.

                                                                            24                      vi.    Cisco Uncovers Mass Diversions
                                                                            25            71.       After years of deceiving Cisco, Ramey’s and ENS’ luck ran out in the fall of 2018.
                                                                            26 In early October of that year, Cisco Brand Protection noticed that many of the products sold under

                                                                            27 “Provident” Deal IDs were turning up with SMARTnet contracts registered to different end

                                                                            28 customers. In order to investigate, Cisco Brand Protection contacted some of the SMARTnet

                                                                                 2835-246\4142223                                      18                             Case No. 3:19-cv-7514
                                                                                                            COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                        Case 3:19-cv-07514 Document 1 Filed 11/14/19 Page 20 of 46



                                                                             1 customers and determined that the “Provident” product was being resold on the secondary market

                                                                             2 by ENS.

                                                                             3            72.       In one instance, the Mine Hill School District registered a SMARTnet contract on a

                                                                             4 product that was sold under a “Provident” Deal ID. Cisco Brand Protection contacted Mine Hill to

                                                                             5 inquire about the purchase, and was informed that Mine Hill had purchased its products and

                                                                             6 SMARTnet contracts from a Cisco Authorized Reseller, Promedia. When Cisco spoke with

                                                                             7 Promedia about the source of the products, Promedia admitted to purchasing the products from

                                                                             8 ENS and claimed that ENS coached it on what to say to Cisco if questioned. Promedia informed

                                                                             9 Cisco that ENS directed it to claim innocence and blame the out-of-channel purchase on a mistake

                                                                            10 by a new person in purchasing.
              SIDEMAN & BANCROFT LLP




                                                                            11            73.       On October 11, 2018, Cisco Brand Protection contacted the then-current Account
                                       ONE EMBARCADERO CENTER, 22ND FLOOR
                                         SAN FRANCISCO, CALIFORNIA 94111




                                                                            12 Manager for “Provident,” Sydney Green, to discuss the diversions. The meeting was set for

                                                                            13 Monday, October 15, 2018 and, in the interim, Ramey provided Green with contact information –
LAW OFFICES




                                                                            14 for the first time – for his purported contacts at “Provident,” apparently in an attempt to help

                                                                            15 Green answer Brand Protection’s questions. Ramey provided the following names: “Tommy

                                                                            16 Sanders-PRA, Charles Carlson-Comware.”

                                                                            17            74.       As with other “Provident” Account Managers, Green had been prevented from

                                                                            18 contacting anyone at “Provident” by Ramey and was told that the end customer did not want to

                                                                            19 have to deal with Cisco. Green was also unaware that ENS had remained involved with the

                                                                            20 “Provident” account after the April 2018 Brand Protection inquiry.

                                                                            21            75.       On October 15, 2018, Ramey – for the first time in the history of the “Provident”

                                                                            22 deals – offered to set up a call between Green, “Tommy,” and Charles of Comware saying in a text

                                                                            23 message: “Can you talk to Tommy and Charles at 2pm? I just [sic] back to the office and got a

                                                                            24 hold of both of them.”

                                                                            25            76.       As is part of the Brand Protection team’s procedure when a potential, large-scale

                                                                            26 diversion is discovered, Cisco then sent Ramey a “Sales Certification,” which required affirmation

                                                                            27 from both GDT and the purported end customer, “Provident,” that the products sold under the

                                                                            28 “Provident” name were, in fact, for “Provident’s” use as end customer. Upon information and

                                                                                 2835-246\4142223                                     19                              Case No. 3:19-cv-7514
                                                                                                            COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                        Case 3:19-cv-07514 Document 1 Filed 11/14/19 Page 21 of 46



                                                                             1 belief, Ramey then brought the Sales Certification to GDT’s General Counsel, Blataric. Cisco is

                                                                             2 informed that Ramey then told Blataric that his contact at “Provident” was “Tommy Sanders” with

                                                                             3 an email address of “tsanders@pra.com.” Blataric later told Cisco that Ramey then pretended to

                                                                             4 send the Sales Certification to “Provident,” including “tsanders@pra.com” as the recipient and

                                                                             5 Blataric as a “cc.” In doing so, Cisco is informed and believes that Ramey intended to deceive

                                                                             6 Blataric as he knew that he would receive a “bounce-back” for this fake email address, but that

                                                                             7 Blataric would not. Later, after speaking with Cisco Brand Protection, Blataric sent an email

                                                                             8 herself to “tsanders@psa.com” and did, in fact, receive a “bounce-back.”

                                                                             9            77.       Upon learning of the “Tommy Sanders” name, Cisco Brand Protection investigated

                                                                            10 whether the information provided regarding the “Provident” contact was accurate. Through that
              SIDEMAN & BANCROFT LLP




                                                                            11 investigation, Cisco uncovered that the real Provident Realty Advisors never had an employee
                                       ONE EMBARCADERO CENTER, 22ND FLOOR
                                         SAN FRANCISCO, CALIFORNIA 94111




                                                                            12 named Tommy Sanders and that its email domain is “providentrealty.net,” not “pra.com.” Cisco

                                                                            13 also learned that the “pra.com” domain is used by an unrelated company in Chicago, which has
LAW OFFICES




                                                                            14 also never had an employee named Tommy Sanders. The real Provident Realty Advisors also told

                                                                            15 Cisco that it has never purchased Cisco products and has never heard of Ramey. According to

                                                                            16 Blataric, she had also contacted the real Provident Realty Advisors’ human resources department

                                                                            17 and confirmed that there was no Tommy Sanders associated with the company.

                                                                            18            78.       In a later interview with Cisco in December 2018, Ramey claimed that he was

                                                                            19 surprised his email to “Tommy” in October had “bounced back” and claimed that he had tried to

                                                                            20 place numerous calls to Tommy at the time but couldn’t reach him. Ramey further claimed that,

                                                                            21 once he couldn’t get through, he learned that “Tommy” had left “Provident” the previous May –

                                                                            22 directly contradicting his text message to Green on October 15th in which he said that he had just

                                                                            23 gotten a hold of “Tommy” and Carlson.

                                                                            24            79.       As far as Cisco can tell from the information uncovered to date, Tommy Sanders

                                                                            25 was a name wholly invented by Ramey, ENS, or both. It is unclear who Ramey would have put

                                                                            26 on the phone as “Tommy” had Green accepted the invitation to speak in October, but, based on the

                                                                            27 information Cisco has uncovered thus far, it could not have been a representative of the real

                                                                            28 Provident Realty Advisors.

                                                                                 2835-246\4142223                                   20                             Case No. 3:19-cv-7514
                                                                                                            COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                         Case 3:19-cv-07514 Document 1 Filed 11/14/19 Page 22 of 46



                                                                             1            80.       Cisco never received signed Sales Certifications from Ramey or “Provident” and

                                                                             2 later learned that GDT terminated Ramey on or about October 24, 2018.

                                                                             3                      vii.   Ramey’s Last-Ditch Push for a Deal with Quantil Networks
                                                                             4            81.       Upon information and belief, at least as late as October 19, 2018, Ramey and ENS

                                                                             5 were conspiring to continue defrauding Cisco and conceal their discount scheme from Cisco’s

                                                                             6 investigators.

                                                                             7            82.       On October 15, 2018, right as Cisco’s Brand Protection was uncovering the

                                                                             8 suspicious activity on the “Provident” account, Ramey attempted to push through a deal for the

                                                                             9 purchase of Cisco products to a new purported end customer, “Quantil Networks.” Ramey

                                                                            10 requested a quote for a deal for Quantil Networks through Cisco’s online portal using his
              SIDEMAN & BANCROFT LLP




                                                                            11 “jeff@sambri.net” account to create the quote for the deal.5
                                       ONE EMBARCADERO CENTER, 22ND FLOOR
                                         SAN FRANCISCO, CALIFORNIA 94111




                                                                            12            83.       Ramey told Cisco that Quantil supposedly wanted to purchase $8.4 million worth
                                                                            13 of networking gear, and asked for a discount of 80-90%. Ramey also told Cisco that Quantil ran
LAW OFFICES




                                                                            14 data centers in China, but was looking to open a data center in the U.S. Ramey provided the

                                                                            15 names of two individuals allegedly working at Quantil: Jason Hodgins, Director of IT and Chad

                                                                            16 Cox, in procurement. Ramey also provided a phone number and email for Chad Cox:

                                                                            17 ccox@quantilnetworks.com.

                                                                            18            84.       Cisco Brand Protection flagged the submitted deal and began researching the
                                                                            19 information provided regarding Quantil. Cisco discovered that the email address provided

                                                                            20 appeared to be non-operational, and uncovered that the phone number of “Chad Cox” was

                                                                            21 associated instead with Chad Love, Chief Sales Officer at ENS. Cisco also contacted Quantil’s

                                                                            22 Human Resources Director who had never heard of Chad Cox or Jason Hodgins and confirmed the

                                                                            23 two individuals did not work at Quantil. Cisco refused to approve the deal as it could not confirm

                                                                            24 it was a legitimate purchase and as the information provided linked back – once again, to ENS.

                                                                            25
                                                                                     5
                                                                            26      Ramey would often communicate with individuals using a non-GDT email address:
                                                                               jeff@sambri.net. Upon information and belief, Ramey used this address to obfuscate his conduct
                                                                            27 from his employer, GDT. Sambri refers to Sambri Services, LLC, a company that was, at least at
                                                                               one time, owned by Jeff Ramey.
                                                                            28

                                                                                 2835-246\4142223                                    21                             Case No. 3:19-cv-7514
                                                                                                            COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                        Case 3:19-cv-07514 Document 1 Filed 11/14/19 Page 23 of 46



                                                                             1            85.       This late-stage attempt by Ramey and ENS to thwart Cisco’s efforts to detect their

                                                                             2 fraud illuminates the lengths Defendants were willing to go to continue their scheme.

                                                                             3            H.        Additional Facts Regarding ENS’ and Ramey’s Efforts to Induce Breaches by
                                                                             4                      Cisco Authorized Resellers

                                                                             5            86.       Along with their efforts to extract extremely high discounts from Cisco based on

                                                                             6 falsified information, ENS and Ramey also purposefully targeted Cisco Authorized Resellers as

                                                                             7 end customers of the diverted “Provident” product.

                                                                             8            87.       One such Cisco Authorized Reseller was SSP Data (“SSP”), a Cisco Authorized

                                                                             9 Reseller located in Richmond, California. In February 2018, Chad Love of ENS emailed Sandesh

                                                                            10 Mutha, the principal of SSP, inviting him to participate in a call, and adding the following
              SIDEMAN & BANCROFT LLP




                                                                            11 message: “super secret Cisco meeting... shhhhhhhhhh.” Upon information and belief, Ramey was
                                       ONE EMBARCADERO CENTER, 22ND FLOOR
                                         SAN FRANCISCO, CALIFORNIA 94111




                                                                            12 brought in to assist ENS’ effort to court SSP into purchasing the diverted “Provident” product,

                                                                            13 eventually flying to San Francisco to meet with SSP in person. Knowing that SSP had contractual
LAW OFFICES




                                                                            14 obligations to Cisco to only purchase and resell Cisco products from Cisco’s authorized

                                                                            15 distribution channel, Ramey and ENS actively encouraged SSP to purchase Cisco products from

                                                                            16 ENS, claiming Ramey and ENS could offer SSP better prices (obtained through the “Provident”

                                                                            17 scheme).

                                                                            18            88.       Among other Cisco Authorized Resellers, ENS and Ramey also contacted High

                                                                            19 Availability, Inc., and, while acknowledging High Availability’s obligations to Cisco as a Partner,

                                                                            20 encouraged the company to buy from ENS claiming that it could “now bring an offering to Cisco

                                                                            21 partners that allows a unique competitive advantage without partnership consequence like a so

                                                                            22 called ‘Gray Market’ product.”

                                                                            23            89.       Even ENS’ President, George Stathakis, was copied on emails regarding knowing

                                                                            24 sales to Cisco Authorized Resellers. At one point, Mr. Stathakis asked Ramey whether product

                                                                            25 obtained under Ramey’s scheme could be shipped to Canada, saying: “Jeff, I want to make sure

                                                                            26 our guys are advising customers appropriately.”

                                                                            27            90.       ENS and Ramey contacted many other Cisco Authorized Resellers in a similar

                                                                            28 way, with full knowledge of their partnership status with Cisco and the obligations that come

                                                                                 2835-246\4142223                                    22                              Case No. 3:19-cv-7514
                                                                                                            COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                        Case 3:19-cv-07514 Document 1 Filed 11/14/19 Page 24 of 46



                                                                             1 along with that status – including at least two Cisco Gold Authorized Resellers. At one point, in

                                                                             2 March of 2018, Chad Love of ENS emailed Ramey and ENS President Stathakis saying: “I have a

                                                                             3 trip to SF on Friday, meeting with three VAR CEOs to implement our new channel.” Upon

                                                                             4 information and belief, the “new channel” referred to was the “Provident” discount scheme.

                                                                             5            I.        Ramey and ENS Acted Willfully and With Knowledge
                                                                             6            91.       Many factors suggest that, despite what they have claimed or may later claim,

                                                                             7 Ramey and ENS had knowledge of the discount scheme throughout its duration.

                                                                             8            92.       To begin, ENS, Ramey and Comware all met on December 6, 2016, just days

                                                                             9 before Ramey submitted the first deal under the “Provident” name. Upon information and belief,

                                                                            10 Ramey may have known of the “Provident” name through Charles Carlson of Comware, who had
              SIDEMAN & BANCROFT LLP




                                                                            11 separate audio-visual business with the real Provident Realty Advisors.
                                       ONE EMBARCADERO CENTER, 22ND FLOOR
                                         SAN FRANCISCO, CALIFORNIA 94111




                                                                            12            93.       Ramey also emailed with individuals at ENS frequently and referenced a

                                                                            13 coordinated plan to take advantage of their “partnership” and splitting margins with ENS.
LAW OFFICES




                                                                            14            94.       Ramey communicated directly with ENS regarding orders explicitly for end users

                                                                            15 with no connection to the real Provident Realty Advisors (SFO, Northrop Grumman, etc.) or

                                                                            16 explicitly for the purpose of stocking ENS’ shelves, and then submitted those orders under the

                                                                            17 “Provident” account to Cisco.

                                                                            18            95.       Despite what Ramey claimed in an interview with Cisco in December 2018,

                                                                            19 contemporaneous emails reveal that Ramey was in near constant email communication with

                                                                            20 numerous individuals at ENS regarding the purchase of Cisco product including Ryan Bolger, Bill

                                                                            21 Cox, Chad Love, and Ross Miller. Ramey also had regular calls with ENS’ staff, and, upon

                                                                            22 information and belief, even weekly calls at one point to ensure that the process was working

                                                                            23 correctly.

                                                                            24            96.       ENS also sent numerous emails to Ramey regarding purchases to be made under

                                                                            25 the “Provident” discount at Cisco, but noting that the “Provident” name should not appear when

                                                                            26 the product was delivered to ENS’ true end customers, saying, for example, the following:

                                                                            27                     “Customer does not want it to show PRA, ENHANCED or the actual end
                                                                            28                      user.” (emphasis added)

                                                                                 2835-246\4142223                                    23                              Case No. 3:19-cv-7514
                                                                                                            COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                        Case 3:19-cv-07514 Document 1 Filed 11/14/19 Page 25 of 46



                                                                             1                     “Site IDs – what is the process to change? How long does it take? What
                                                                             2                      about site IDs on stock items? We don’t want PRA on anything” (emphasis
                                                                             3                      added)
                                                                             4                     “Just spoke with Jeff and the site ids will come with just Ingram micro, says
                                                                             5                      Jeff. If so that will suffice ... if it shows comware, gdt, or PRA, that’s where we
                                                                             6                      need to revise.” (emphasis added)
                                                                             7                     “It looks like these units still show PRA as the End Customer.” (emphasis
                                                                             8                      added)
                                                                             9            97.       In fact, in October 19, 2018, after Cisco Brand Protection began uncovering the
                                                                            10 massive fraud, Chad Love of ENS emailed Ramey and included ENS President Stathakis saying “I
              SIDEMAN & BANCROFT LLP




                                                                            11 have a feeling everything you sent on the gdt/PRA equipment after Washington blew up is
                                       ONE EMBARCADERO CENTER, 22ND FLOOR
                                         SAN FRANCISCO, CALIFORNIA 94111




                                                                            12 gonna unravel.”6 (emphasis added)

                                                                            13            98.       Ramey and ENS’ Chad Love also made one, last-ditch effort to defraud Cisco on
LAW OFFICES




                                                                            14 the Quantil deal, once the “Provident” scheme was unraveling.

                                                                            15            99.       Ramey, ENS or both also created fake documents to substantiate “Provident” being

                                                                            16 linked to the purchases, provided fake names (“Tommy Sanders” and “Chad Cox”) and provided

                                                                            17 false contact information to Cisco.

                                                                            18            100.      In sum, Ramey and ENS’ efforts to defraud Cisco and induce Cisco’s Authorized

                                                                            19 Resellers to breach their agreements with Cisco (among other things) were deliberate, willful, and

                                                                            20 done with full knowledge that there was never any true “Provident” end customer behind any of

                                                                            21 the deals submitted to Cisco.

                                                                            22

                                                                            23
                                                                                 6
                                                                                 Despite these clear statements in emails from ENS’ own executives, ENS has had the audacity to
                                                                            24 claim in verified filings in Texas State Court regarding its separate dispute with GDT that it had
                                                                               no idea the “Provident” name was being used and that, after the scheme was uncovered, “GDT has
                                                                            25
                                                                               provided a spreadsheet showing that a GDT representative (on information and belief, Ramey or
                                                                            26 an assistant working with him) allegedly internally concealed GDT’s sales to Mushkin by
                                                                               identifying a company named ‘Provident’ or ‘Provident Realty Partners’ as the recipient of the
                                                                            27 product.” See, Mushkin’s Verified Petition to Take Depositions Before Suit, Mushkin, Inc., d/b/a
                                                                               Enhanced Network Systems, Cause No. DC-19-04815, Dallas County District Court, pp. 3-4.
                                                                            28

                                                                                 2835-246\4142223                                     24                              Case No. 3:19-cv-7514
                                                                                                             COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                        Case 3:19-cv-07514 Document 1 Filed 11/14/19 Page 26 of 46



                                                                             1            J.        Defendant ENS’ Sales and Importations of Counterfeit Products
                                                                             2            101.      ENS has not only been involved in the “Provident” scheme or the inducement of

                                                                             3 breaches by Cisco Authorized Resellers, but has long been known to import and sell counterfeit

                                                                             4 Cisco products, despite several cease and desist letters from Cisco.

                                                                             5            102.      Between 2008 and 2018, ENS sold at least 477 counterfeit “Cisco” products to

                                                                             6 private entities and entities hosting sensitive government infrastructure, including the U.S.

                                                                             7 Department of State, the Department of Justice, the U.S. Navy, the California Department of

                                                                             8 Industrial Relations, financial institutions, and multiple private entities.

                                                                             9            103.      ENS also attempted to import counterfeit Cisco products on at least two occasions.

                                                                            10                      i.     ENS’ Historical Sales of Counterfeit Products
              SIDEMAN & BANCROFT LLP




                                                                            11            104.      In 2008, Cisco engineers determined that 89 transceivers sold by ENS to Telmar
                                       ONE EMBARCADERO CENTER, 22ND FLOOR
                                         SAN FRANCISCO, CALIFORNIA 94111




                                                                            12 Network Technology were later determined to be counterfeit. ENS had originally represented to

                                                                            13 Telmar that the products were “Cisco original refurb or used.”
LAW OFFICES




                                                                            14            105.      On June 23, 2010, an investigator working on behalf of Cisco Brand Protection

                                                                            15 purchased one WIC-1DSU-T1-V2, four GLC-SX-MM transceivers, and two W-G5483 switches

                                                                            16 from Chad Fermin of ENS. Each of the products was advertised by ENS as “new.” Cisco

                                                                            17 engineers later determined that the four transceivers and two WS-G5483 products were

                                                                            18 counterfeit. In response to this test purchase from ENS, counsel for Cisco sent a cease and desist

                                                                            19 letter to ENS on January 24, 2011, advising ENS to cease trafficking in counterfeit “Cisco” goods

                                                                            20 and offering ENS an opportunity to cooperate with Cisco. On January 31, 2011, ENS’ General

                                                                            21 Counsel Frank Bergner denied that ENS had engaged in any federal and state trademark

                                                                            22 infringement.

                                                                            23            106.      On September 21, 2010, the Department of State, Monitor and Incident Response

                                                                            24 Division, ordered, among other things, 13 switches and 56 transceivers from then-Cisco

                                                                            25 Authorized Reseller MA Labs. MA Labs, in violation of its partnership agreement with Cisco,

                                                                            26 sourced the products from ENS at a significantly discounted price from Cisco’s Global List Price.

                                                                            27 The products were “drop-shipped” (i.e., shipped directly from ENS) to the Department of State.

                                                                            28 Later, Cisco determined that ENS had purchased the products at a 78% discount for the 56

                                                                                 2835-246\4142223                                    25                              Case No. 3:19-cv-7514
                                                                                                            COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                        Case 3:19-cv-07514 Document 1 Filed 11/14/19 Page 27 of 46



                                                                             1 transceivers. In November 2010, Cisco Brand Protection discovered that there were potentially

                                                                             2 counterfeit products in place with the Department of State and reached out to obtain serial

                                                                             3 numbers and MAC addresses of the units purchased from MA Labs in order to run a preliminary

                                                                             4 counterfeit analysis. The Department of State provided the information, which Cisco used to

                                                                             5 determine that the products were potentially counterfeit. Cisco requested that two of the switches

                                                                             6 be sent to Cisco for further analysis. After review, Cisco determined that the two switches were,

                                                                             7 indeed, counterfeit. The Department of State returned all of the remaining products sourced from

                                                                             8 MA Labs and ENS. Cisco analyzed each of the products and determined that all 13 switches were

                                                                             9 counterfeit and that 55 out of the 56 transceivers were counterfeit.

                                                                            10            107.      In October 2010, the Department of Justice, Tax Division, purchased, among other
              SIDEMAN & BANCROFT LLP




                                                                            11 things, 40 GLC-SX-MM transceivers from an unauthorized reseller, Pante Technology
                                       ONE EMBARCADERO CENTER, 22ND FLOOR
                                         SAN FRANCISCO, CALIFORNIA 94111




                                                                            12 Corporation. Pante Technology sourced the transceivers from ENS. Upon analysis, 17 of the 40

                                                                            13 transceivers were determined to be counterfeit. Another 179 products sold by ENS to Pante and
LAW OFFICES




                                                                            14 then to the Department of Justice were also later determined to be counterfeit.

                                                                            15            108.      On December 3, 2010, a former Cisco Authorized Reseller, TSI, purchased 41

                                                                            16 switches and dozens of other Cisco products from ENS. The products were shipped to a defense

                                                                            17 contractor’s secure facility and later shipped to the Department of State. After the switches were

                                                                            18 installed, Cisco alerted the Department of State to a potential issue with the products. Three of the

                                                                            19 switches provided by TSI were later analyzed via photographs from the Department of State and

                                                                            20 determined to be counterfeit.

                                                                            21            109.      On December 30, 2010, former Cisco Authorized Reseller, Aglow Technologies,

                                                                            22 Inc., sold 150 GLC-SX-MM transceivers to the U.S. Navy, Naval Education and Training Center.

                                                                            23 Aglow purchased the products from ENS, which drop-shipped at least 140 of the products directly

                                                                            24 to the U.S. Navy. On January 20, 2011, an analysis of 10 of the products sourced from ENS were

                                                                            25 determined to be counterfeit. A subsequent photo analysis of five additional products revealed

                                                                            26 that each of those products was counterfeit as well. A further analysis of 58 additional serial

                                                                            27 numbers were determined to be highly suspect as counterfeit.

                                                                            28

                                                                                 2835-246\4142223                                   26                             Case No. 3:19-cv-7514
                                                                                                            COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                        Case 3:19-cv-07514 Document 1 Filed 11/14/19 Page 28 of 46



                                                                             1            110.      On March 27, 2011, an investigator working on behalf of Cisco Brand Protection

                                                                             2 conducted a second test purchase from ENS. The investigator purchased four GLC-SX-MM

                                                                             3 transceivers, two GLC-LH-SM transceivers, and one WS-C3560V2-24PS-S switch, each of which

                                                                             4 was listed as “new.” An analysis by Cisco engineers revealed that each of the products was

                                                                             5 counterfeit.

                                                                             6            111.      In or around May 2011, Cisco engineers determined that two WS-C3750X-24T-S

                                                                             7 switches, which were sourced from ENS by Cisco Authorized Reseller ProTech Computer

                                                                             8 Systems, Inc. and sold to URS Energy and Construction, were counterfeit.

                                                                             9            112.      On or around May 20, 2011, engineers analyzed five of 80 GLC-SX-MM

                                                                            10 transceivers, which had been sourced from ENS by Checkpoint Services, Inc., a former Cisco
              SIDEMAN & BANCROFT LLP




                                                                            11 Authorized Reseller, and sold to Tarrant County College. The engineer determined that the five
                                       ONE EMBARCADERO CENTER, 22ND FLOOR
                                         SAN FRANCISCO, CALIFORNIA 94111




                                                                            12 products analyzed were each counterfeit.

                                                                            13            113.      On or around September 16, 2011, a Cisco engineer determined that a WS-C3750-
LAW OFFICES




                                                                            14 48TD-S switch, which had been sourced from ENS by ASA Computers and which had failed, was

                                                                            15 counterfeit in that the chassis serial number had been modified.

                                                                            16            114.      On or about September 17, 2011, U.S. Customs and Border Patrol (“CBP”) seized

                                                                            17 two “Cisco” WS-C3750-48TS-E switches that were determined to be counterfeit. The importer of

                                                                            18 the switches was identified as “Enhanced Network Systems,” with an address of 26072 Merit

                                                                            19 Circle, Ste. 124, Laguna Hills, CA 92653.

                                                                            20            115.      In early 2015, Cisco Authorized Reseller eIRONclad Technology Solutions sold

                                                                            21 three WS-C3650-24TS-E switches and three WS-C3650-48TS-E switches sourced from ENS to

                                                                            22 the California Department of Industrial Relations in Oakland, California. Upon an examination of

                                                                            23 the six switches, Cisco engineers determined that each of WS-C3650-24TS-E switches had been

                                                                            24 originally manufactured as a WS-C3650-24TS-L device, which is a product of lesser functionality

                                                                            25 and value than the WS-C3650-24TS-E switch. Similarly, Cisco engineers determined that the

                                                                            26 three WS-C3650-48TS-E switches had been originally manufactured as WS-C3650-48TS-L

                                                                            27 switches, which is a product of lesser functionality and value than the WS-C3650-48TS-E device.

                                                                            28

                                                                                 2835-246\4142223                                   27                             Case No. 3:19-cv-7514
                                                                                                            COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                        Case 3:19-cv-07514 Document 1 Filed 11/14/19 Page 29 of 46



                                                                             1 Therefore, Cisco determined that each of the six switches was different from the switches they

                                                                             2 were originally manufactured and sold as, and thus was counterfeit.

                                                                             3            116.      In February 2015, Cisco engineers examined console readouts from 3 of 35 WS-

                                                                             4 XG148E-GE-45AT cards, which had been sourced from ENS by Dyntek Services, Inc., a Cisco

                                                                             5 Authorized Reseller, and sold to Credit One Bank in Las Vegas, Nevada, and determined that each

                                                                             6 was counterfeit.

                                                                             7            117.      On or about June 18, 2015, CBP seized two counterfeit “Cisco” labels. The

                                                                             8 importer of the products was identified as “Enhanced Network Systems, Ryan Bolger, 14

                                                                             9 Inverness Drive East, Suite F-100, Englewood, CO 80112.” On or about October 28, 2015,

                                                                            10 counsel for Cisco sent a cease and desist letter to Ryan Bolger referencing the June 18 seizure. On
              SIDEMAN & BANCROFT LLP




                                                                            11 October 30, 2015, ENS’ general counsel, Frank Bergner, Jr., responded denying that ENS had sold
                                       ONE EMBARCADERO CENTER, 22ND FLOOR
                                         SAN FRANCISCO, CALIFORNIA 94111




                                                                            12 any infringing product.

                                                                            13                      ii.    ENS’ Recent Sales of Counterfeit Products to Wonderful College Prep
LAW OFFICES




                                                                            14                             Academy

                                                                            15            118.      In May 2018, Cisco Authorized Reseller Lattis Networks purchased several

                                                                            16 wireless access points and six WS-C2960-48FPS-L switches from ENS. Lattis Networks placed

                                                                            17 each of the products under SMARTnet support and sold them to Wonderful College Prep

                                                                            18 Academy.

                                                                            19            119.      Cisco Brand Protection later uncovered that the wireless access points sourced from

                                                                            20 ENS were purchased through ENS under the “Provident” account.

                                                                            21            120.      Cisco also requested to inspect the six switches to determine whether they were

                                                                            22 genuine or counterfeit, and determined that five of the six switches were, in fact, counterfeit.

                                                                            23                      iii.   ENS’ Recent Sales of Counterfeit Products to Chrome Data

                                                                            24            121.      In June and July of 2018, Cisco Authorized Reseller Virtual Enterprises, Inc. (dba

                                                                            25 Advanced Systems Group) purchased eight WS-C2960XR-48FPD-I switches from ENS, placed

                                                                            26 the products under Cisco SMARTnet contracts and sold them to end customer Chrome Data.

                                                                            27            122.      Later, a different end customer attempted to obtain SMARTnet coverage for

                                                                            28 products matching the identical serial numbers of the products sold to Chrome Data. Cisco denied

                                                                                 2835-246\4142223                                    28                               Case No. 3:19-cv-7514
                                                                                                            COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                        Case 3:19-cv-07514 Document 1 Filed 11/14/19 Page 30 of 46



                                                                             1 the SMARTnet coverage due to identical serial numbers already being registered for the Chrome

                                                                             2 Data products. Upon investigation, Cisco Brand Protection determined that the products sold by

                                                                             3 Advanced Systems Group to Chrome Data appeared to have falsified serial numbers, thus creating

                                                                             4 the issue with the later end customer attempting to obtain SMARTnet coverage for the same

                                                                             5 products.

                                                                             6            123.      Cisco later examined all eight switches and determined that they were all

                                                                             7 counterfeit.

                                                                             8            K.        Harm to Cisco From Ramey’s and ENS’ Scheme and ENS’ Infringing Sales
                                                                             9            124.      As a result of Ramey and ENS’ “Provident” scheme, Cisco has lost millions of

                                                                            10 dollars by unwittingly selling heavily discounted Cisco products to a competitor, ENS, which then
              SIDEMAN & BANCROFT LLP




                                                                            11 resold to either potential or current Cisco end customers. These sales displaced Cisco’s own sales
                                       ONE EMBARCADERO CENTER, 22ND FLOOR
                                         SAN FRANCISCO, CALIFORNIA 94111




                                                                            12 of its new or refurbished Cisco products to its authorized sales channel.

                                                                            13            125.      When a Cisco product is diverted through a discount scheme and resold to a
LAW OFFICES




                                                                            14 different end customer, Cisco is ostensibly forced to replace or service such products, but lacks the

                                                                            15 same quality control or insight into those products, which may be mixed with counterfeit Cisco

                                                                            16 products (as with Wonderful College Prep Academy above), all of which would not be entitled to

                                                                            17 SMARTnet and would either need to be relicensed or replaced, sometimes at Cisco’s own

                                                                            18 expense.

                                                                            19            126.      Discount fraud schemes, such as the one perpetrated by Ramey and ENS, cause

                                                                            20 Cisco customers to lose faith in Cisco’s sales and distribution channels, and lead to confusion in

                                                                            21 the marketplace.

                                                                            22            127.      ENS’ sales of counterfeit products also separately cause Cisco significant harm.

                                                                            23 The sale of counterfeit products can place an end customer’s IT infrastructure in jeopardy as the

                                                                            24 provenance of the counterfeit product, and whether it has any potentially malicious embedded

                                                                            25 software or hardware, is unknown. The sale of purely counterfeit products also displaces the

                                                                            26 legitimate sale of Cisco products to Cisco customers.

                                                                            27

                                                                            28

                                                                                 2835-246\4142223                                     29                              Case No. 3:19-cv-7514
                                                                                                            COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                        Case 3:19-cv-07514 Document 1 Filed 11/14/19 Page 31 of 46



                                                                             1                                         FIRST CAUSE OF ACTION
                                                                             2                      INDUCING BREACH AND INTERFERING WITH CONTRACT
                                                                             3                   As against Defendants Jeffrey Ramey and Enhanced Network Systems
                                                                             4            128.      Cisco incorporates paragraphs 1-127 of this Complaint as if fully set forth herein.

                                                                             5            129.      Under the terms of Cisco’s ICPA, Cisco’s Authorized Resellers are contractually

                                                                             6 required to sell Cisco products and service contracts only to End Users, and to purchase Cisco

                                                                             7 products and service contracts only from Cisco or an authorized source (identified in the contract

                                                                             8 as applicable in the United States as a Cisco Authorized Distributor). Defendants are aware of

                                                                             9 these contractual obligations. Ramey, as an employee of Cisco Authorized Reseller, GDT, was

                                                                            10 subject to these contractual obligations during the time period of Cisco’s allegations set forth in
              SIDEMAN & BANCROFT LLP




                                                                            11 this Complaint. For its part, given the company’s extensive experience as resellers of Cisco
                                       ONE EMBARCADERO CENTER, 22ND FLOOR
                                         SAN FRANCISCO, CALIFORNIA 94111




                                                                            12 products in the secondary market and extensive communications between ENS and Cisco partners,

                                                                            13 Cisco is informed and believes that ENS was aware of the status of the Cisco Authorized Resellers
LAW OFFICES




                                                                            14 they approached, and their contractual obligations to Cisco. The Defendants also often

                                                                            15 specifically targeted Cisco Authorized Resellers to sell their heavily discounted Cisco products.

                                                                            16 As just one example, ENS representative Chad Love expressly acknowledged the contractual

                                                                            17 obligations of Cisco Authorized Reseller High Availability Inc. to only purchase from within

                                                                            18 Cisco’s authorized channel when soliciting the company for its business. When informed that

                                                                            19 High Availability could not purchase outside of the authorized channel, ENS claimed, falsely, that

                                                                            20 purchasing from ENS would not be in violation of High Availability’s contractual obligations to

                                                                            21 Cisco.

                                                                            22            130.      Through its actions in specifically targeting Cisco Authorized Resellers to resell

                                                                            23 their heavily discounted products obtained through the “Provident” scheme, Defendants intended

                                                                            24 to cause each of the Cisco Authorized Resellers to breach their contractual obligations to Cisco by

                                                                            25 purchasing products outside of the authorized Cisco distribution channel.

                                                                            26            131.      As a direct and proximate result of Defendants’ intentional inducements of

                                                                            27 breaches of the ICPA identified herein, Cisco has suffered and will continue to suffer direct,

                                                                            28 consequential and other damages, including but not limited to, out-of-pocket expenses related to

                                                                                 2835-246\4142223                                     30                               Case No. 3:19-cv-7514
                                                                                                             COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                        Case 3:19-cv-07514 Document 1 Filed 11/14/19 Page 32 of 46



                                                                             1 services provided on unauthorized Cisco products, in an amount to be determined at trial in excess

                                                                             2 of $75,000. Defendants’ inducement of breach was also a substantial factor in causing Cisco’s

                                                                             3 harm.

                                                                             4                                       SECOND CAUSE OF ACTION
                                                                             5                                                    FRAUD
                                                                             6                                     As against Defendant Jeffrey Ramey
                                                                             7            132.      Cisco incorporates paragraphs 1-131 of this Complaint as if fully set forth herein.

                                                                             8            133.      Defendant Ramey committed multiple acts of fraud including making numerous

                                                                             9 written and oral statements to Cisco to induce Cisco to provide special highly discounted pricing

                                                                            10 for deals purportedly intended to benefit Provident Realty Advisors, but, in reality, to benefit
              SIDEMAN & BANCROFT LLP




                                                                            11 Ramey and ENS. Each of the individual submissions to Cisco for special discount pricing under
                                       ONE EMBARCADERO CENTER, 22ND FLOOR
                                         SAN FRANCISCO, CALIFORNIA 94111




                                                                            12 the “Provident” account constitutes fraud individually, and as a whole. The specific example set

                                                                            13 forth below is meant to illustrate the fraudulent representations made by Defendants to Cisco to
LAW OFFICES




                                                                            14 obtain the special discount pricing, and is in no way meant to be completely demonstrative of

                                                                            15 Ramey’s fraudulent conduct.

                                                                            16            134.      For example, on or around April 27, 2017, Ramey represented to Cisco that he

                                                                            17 needed competitive pricing in order to win the “Provident” business telling Cisco a discount was

                                                                            18 “Necessary to beat out competition in a highly competitive timeframe. Contingent on PO today.

                                                                            19 Longer term opportunity to displace ubiquity with meraki at multi commercial real estate site in

                                                                            20 FY 18.” Cisco reasonably relied on Ramey’s statements, and granted Ramey’s April 28, 2017

                                                                            21 request for a discount, which resulted in Deal ID 17680067. Ramey’s representations were false,

                                                                            22 because Provident Realty Advisors was never in contact with Ramey or ENS and did not request

                                                                            23 to purchase Cisco products through Ramey with respect to this deal. The product instead went to

                                                                            24 the San Francisco International Airport. Upon information and belief, Ramey was aware of the

                                                                            25 falsity of his statements to Cisco for each of the “Provident” requests.

                                                                            26            135.      Ramey was aware of the falsity of the representations to Cisco at the time they

                                                                            27 were made because he was well aware that the products were intended for ENS or its customers,

                                                                            28 with no connection to the real Provident. The false representations were made with the intent to

                                                                                 2835-246\4142223                                     31                               Case No. 3:19-cv-7514
                                                                                                             COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                        Case 3:19-cv-07514 Document 1 Filed 11/14/19 Page 33 of 46



                                                                             1 cause Cisco to rely on them, to deceive Cisco, and to induce Cisco to provide Ramey and ENS

                                                                             2 with the special discounted pricing.

                                                                             3            136.      Cisco reasonably relied on Ramey’s misrepresentations, and acting on that reliance,

                                                                             4 Cisco did, in fact, provide Ramey with special discounted pricing on approximately $17.1 Million

                                                                             5 in Cisco product, for which Cisco would only receive payment of $4.1 Million. But for Ramey’s

                                                                             6 representations, Cisco would not have provided Ramey with the special discounted pricing, to

                                                                             7 which Ramey and ENS were not entitled.

                                                                             8            137.      At all times during which the allegations described within this Second Cause of

                                                                             9 Action occurred, Ramey, as an agent and employee of GDT, was a business partner of Cisco, and

                                                                            10 under a contractual obligation to disclose accurate and truthful information to Cisco in relation to
              SIDEMAN & BANCROFT LLP




                                                                            11 any claim for special discount pricing.
                                       ONE EMBARCADERO CENTER, 22ND FLOOR
                                         SAN FRANCISCO, CALIFORNIA 94111




                                                                            12            138.      Ramey actively concealed from Cisco the important fact that he and ENS were not

                                                                            13 purchasing product on behalf of Provident Realty Advisors. Instead, Defendants, through Ramey,
LAW OFFICES




                                                                            14 sought heavily discounted Cisco products in order to sell them to third parties for profit. Ramey

                                                                            15 even made several efforts to actively prevent Cisco from contacting anyone at “Provident,”

                                                                            16 including by providing false contact information and presenting a false story that “Provident”

                                                                            17 wanted nothing to do with Cisco and would be upset if anyone from Cisco reached out to them.

                                                                            18            139.      As a direct and proximate result of Ramey’s fraudulent misconduct, Cisco has lost

                                                                            19 valuable product that was shipped to ENS at a heavily discounted price, to which Defendants were

                                                                            20 not entitled. But for Ramey’s representations and concealment of the truth, Cisco would not have

                                                                            21 approved the special discounted pricing requests made by Ramey.

                                                                            22            140.      Defendant Ramey and ENS worked in concert and are, thus, jointly and severally

                                                                            23 liable to Cisco for the harm caused by Ramey’s fraud.

                                                                            24            141.      Upon information and belief, the aforementioned fraudulent representations,

                                                                            25 omissions, and conduct by Ramey were willful, wanton, malicious, oppressive, demonstrated such

                                                                            26 want of care and indifference to consequences, and were undertaken with the intent to deceive, so

                                                                            27 as to justify an award of exemplary and punitive damages to Cisco.

                                                                            28

                                                                                 2835-246\4142223                                    32                              Case No. 3:19-cv-7514
                                                                                                            COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                        Case 3:19-cv-07514 Document 1 Filed 11/14/19 Page 34 of 46



                                                                             1                                        THIRD CAUSE OF ACTION
                                                                             2                                     AIDING AND ABETTING FRAUD
                                                                             3                              As against Defendant Enhanced Network Systems
                                                                             4            142.      Cisco incorporates paragraphs 1-141 of this Complaint as if fully set forth herein.

                                                                             5            143.      With respect to Ramey’s fraudulent misstatements and omissions to Cisco in

                                                                             6 furtherance of the “Provident” scheme, ENS had knowledge of the wrong Ramey was committing,

                                                                             7 provided substantial assistance to Ramey, cooperated or agreed to cooperate in making oral and

                                                                             8 written misrepresentations to Cisco, and knowingly benefitted from such fraud. ENS also agreed

                                                                             9 to participate in the fraud against Cisco and performed various overt acts, as described more fully

                                                                            10 above, in furtherance of the fraud.
              SIDEMAN & BANCROFT LLP




                                                                            11            144.      As an illustrative example, ENS repeatedly acknowledged to Ramey its awareness
                                       ONE EMBARCADERO CENTER, 22ND FLOOR
                                         SAN FRANCISCO, CALIFORNIA 94111




                                                                            12 that the “Provident” name was being used to process orders of product through Cisco, yet knew

                                                                            13 full well that no “Provident” was associated with any of ENS’ own end customers receiving the
LAW OFFICES




                                                                            14 product. ENS also sought to actively conceal its role in the continued “Provident” scheme by,

                                                                            15 among other things, inserting Comware as an intermediary after Cisco Brand Protection first

                                                                            16 discovered ENS’ involvement, and using alternative email addresses to communicate to Ramey

                                                                            17 regarding the “Provident” scheme.

                                                                            18            145.      As a direct and proximate result of ENS’ conduct in aiding and abetting Ramey’s
                                                                            19 fraud, Cisco has lost valuable product that was shipped to ENS at a heavily discounted price, to

                                                                            20 which Defendants were not entitled.

                                                                            21            146.      Ramey and ENS conspired to commit the acts described in the Second Cause of

                                                                            22 Action, in that Ramey and ENS acted together with a common purpose to fraudulently procure

                                                                            23 special discounted pricing from Cisco through blatant false representations about “Provident” and

                                                                            24 by concealing the actual customer for the heavily discounted products that Cisco sold under the

                                                                            25 “Provident” account. Defendants took multiple steps to obfuscate the true nature of the end user.

                                                                            26            147.      Defendants were each aware of the common plan to obtain such special discounted

                                                                            27 pricing and heavily discounted products from Cisco by committing these acts. Further,

                                                                            28

                                                                                 2835-246\4142223                                     33                               Case No. 3:19-cv-7514
                                                                                                             COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                        Case 3:19-cv-07514 Document 1 Filed 11/14/19 Page 35 of 46



                                                                             1 Defendants agreed to commit these acts and intended that these acts should be committed. These

                                                                             2 Defendants committed overt acts in furtherance of this conspiracy until at least October 2018.

                                                                             3            148.      Defendants worked in concert and are, thus, jointly and severally liable to Cisco for

                                                                             4 the harm caused by Ramey’s fraud.

                                                                             5            149.      In engaging in conduct to aid and abet Ramey’s fraud, upon information and belief,

                                                                             6 Defendant ENS’ actions were willful, wanton, malicious, oppressive, demonstrated such want of

                                                                             7 care and indifference to consequences, and were undertaken with the intent to deceive, so as to

                                                                             8 justify an award of exemplary and punitive damages to Cisco.

                                                                             9                                       FOURTH CAUSE OF ACTION
                                                                            10                                                CONSPIRACY
              SIDEMAN & BANCROFT LLP




                                                                            11                   As against Defendants Jeffrey Ramey and Enhanced Network Systems
                                       ONE EMBARCADERO CENTER, 22ND FLOOR
                                         SAN FRANCISCO, CALIFORNIA 94111




                                                                            12            150.      Cisco incorporates paragraphs 1-149 of this Complaint as if fully set forth herein.

                                                                            13            151.      ENS was fully aware that Ramey planned to commit fraud through material
LAW OFFICES




                                                                            14 misstatements and omissions to Cisco in furtherance of the “Provident” scheme, as described

                                                                            15 above.

                                                                            16            152.      ENS not only had knowledge of the wrong Ramey was committing, but met with

                                                                            17 Ramey and communicated with Ramey in furtherance of Ramey’s fraud throughout the

                                                                            18 “Provident” scheme.

                                                                            19            153.      ENS cooperated or agreed to cooperate in making oral and written

                                                                            20 misrepresentations to Cisco, intended that the fraud be committed, and knowingly benefitted from

                                                                            21 such fraud as further described above.

                                                                            22            154.      As a direct and proximate result of ENS’ conduct in conspiring with Ramey to

                                                                            23 commit fraud, Cisco has lost valuable product that was shipped to ENS at a heavily discounted

                                                                            24 price, to which Defendants were not entitled.

                                                                            25            155.      Ramey and ENS conspired to commit the acts described in the Second Cause of

                                                                            26 Action, in that Ramey and ENS acted together with a common purpose to fraudulently procure

                                                                            27 special discounted pricing from Cisco through blatant false representations about “Provident” and

                                                                            28

                                                                                 2835-246\4142223                                     34                               Case No. 3:19-cv-7514
                                                                                                             COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                        Case 3:19-cv-07514 Document 1 Filed 11/14/19 Page 36 of 46



                                                                             1 by concealing the actual customer for the heavily discounted products that Cisco sold under the

                                                                             2 “Provident” account. Defendants took multiple steps to obfuscate the true nature of the end user.

                                                                             3            156.      Defendants were each aware of the common plan to obtain such special discounted

                                                                             4 pricing and heavily discounted products from Cisco by committing these acts. Further, upon

                                                                             5 information and belief, Defendants agreed to commit these acts and intended that these acts should

                                                                             6 be committed. These Defendants committed overt acts in furtherance of this conspiracy until at

                                                                             7 least October 2018.

                                                                             8            157.      Defendants worked in concert and are, thus, jointly and severally liable to Cisco for

                                                                             9 the harm caused by Ramey’s fraud.

                                                                            10            158.      In engaging in conduct to conspire to commit fraud, upon information and belief,
              SIDEMAN & BANCROFT LLP




                                                                            11 Defendants’ actions were willful, wanton, malicious, oppressive, demonstrated such want of care
                                       ONE EMBARCADERO CENTER, 22ND FLOOR
                                         SAN FRANCISCO, CALIFORNIA 94111




                                                                            12 and indifference to consequences, and were undertaken with the intent to deceive, so as to justify

                                                                            13 an award of exemplary and punitive damages to Cisco.
LAW OFFICES




                                                                            14                                         FIFTH CAUSE OF ACTION
                                                                            15                                  NEGLIGENT MISREPRESENTATION
                                                                            16                   As against Defendants Jeffrey Ramey and Enhanced Network Systems
                                                                            17            159.      Cisco incorporates paragraphs 1-158 of this Complaint as if fully set forth herein.

                                                                            18            160.      From December 21, 2016 to September 27, 2018, Ramey submitted hundreds of

                                                                            19 requests for special discounted pricing under the “Provident” account name. Each submission

                                                                            20 contained numerous false statements and representations by Ramey which Ramey purported to be

                                                                            21 true.

                                                                            22            161.      Each of the misrepresentations, including any representation related to or referring

                                                                            23 to Ramey and/or ENS’ business relationship with Provident Realty Advisors, was false.

                                                                            24            162.      Even if Defendants believed the representations they made were true, Defendants

                                                                            25 had no reasonable grounds for believing that the representations alleged herein, in which they

                                                                            26 claimed, among other things, that Ramey needed special discounted pricing for the “Provident”

                                                                            27 account in order to beat out Cisco’s competitors, were true. Neither Ramey, nor ENS, had any

                                                                            28 business relationship with Provident Realty Advisors during the time period of the allegations set

                                                                                 2835-246\4142223                                     35                               Case No. 3:19-cv-7514
                                                                                                             COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                        Case 3:19-cv-07514 Document 1 Filed 11/14/19 Page 37 of 46



                                                                             1 forth in this Complaint. Both Ramey and ENS knew that the purpose of Ramey’s false

                                                                             2 representations to Cisco was to obtain the heavily discounted products to be resold to ENS’

                                                                             3 customers, to allow ENS to unfairly compete with Cisco’s honest and law abiding Authorized

                                                                             4 Resellers, and to increase ENS’ profit margins on its sales of Cisco products, to which Ramey was

                                                                             5 a direct beneficiary.

                                                                             6            163.      Ramey made each and all of the false representations with the intent to induce

                                                                             7 Cisco to approve the special discounted pricing and sell heavily discounted Cisco products to

                                                                             8 Defendants. ENS was aware of Ramey’s false representations and provided substantial assistance

                                                                             9 to Ramey in obtaining the discounts under the “Provident” scheme from Cisco. ENS also agreed

                                                                            10 to participate in the “Provident” scheme with Ramey and acted numerous times overtly in
              SIDEMAN & BANCROFT LLP




                                                                            11 furtherance of the scheme.
                                       ONE EMBARCADERO CENTER, 22ND FLOOR
                                         SAN FRANCISCO, CALIFORNIA 94111




                                                                            12            164.      At the time these misrepresentations were made by Ramey, and at the time Cisco

                                                                            13 took the actions alleged herein, Cisco was ignorant of the falsity of the representations and
LAW OFFICES




                                                                            14 believed them to be true. In reasonable reliance on Ramey’s representations, Cisco was induced to

                                                                            15 send, and did in fact send, heavily discounted Cisco products to Defendants.

                                                                            16            165.      As a proximate result of Defendants’ fraudulent and/or negligent conduct, Cisco

                                                                            17 has lost valuable product that was shipped to Defendants at prices that Defendants were not

                                                                            18 entitled to. But for Defendants’ fraudulent and/or negligent conduct, Cisco would not have

                                                                            19 approved any special discounted pricing for the products shipped to Defendants, or any discounts

                                                                            20 whatsoever, or shipped the Cisco products to Defendants at all, since ENS is not an End User.

                                                                            21 Cisco’s reliance on Ramey’s misrepresentations was a substantial factor in causing its harm.

                                                                            22                                         SIXTH CAUSE OF ACTION
                                                                            23                                      TRADEMARK INFRINGEMENT
                                                                            24                                               (15 U.S.C. § 1114)
                                                                            25                              As against Defendant Enhanced Network Systems
                                                                            26            166.      Cisco incorporates paragraphs 1-165 of this Complaint as if fully set forth herein.

                                                                            27

                                                                            28

                                                                                 2835-246\4142223                                     36                               Case No. 3:19-cv-7514
                                                                                                             COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                        Case 3:19-cv-07514 Document 1 Filed 11/14/19 Page 38 of 46



                                                                             1            167.      The CISCO Marks are valid, protectable trademarks that have been registered as

                                                                             2 marks on the principal register in the United States Patent and Trademark Office. Cisco is the

                                                                             3 owner and registrant of the CISCO Marks.

                                                                             4            168.      As described in more detail above, ENS has used and counterfeited the CISCO

                                                                             5 Marks in connection with the marketing, promotion, and sale of its goods and services without

                                                                             6 Cisco’s consent, in a manner that is likely to cause, and has actually caused, confusion and/or

                                                                             7 mistake, or that has deceived members of the consuming public and/or the trade. Indeed, ENS’

                                                                             8 counterfeiting and infringing activities are likely to cause and are actually causing confusion,

                                                                             9 mistake, and deception among members of the trade and the general consuming public as to the

                                                                            10 origin, sponsorship, and quality of ENS’ infringing products, counterfeit packaging, inferior
              SIDEMAN & BANCROFT LLP




                                                                            11 warranty, and other related commercial activities. As of the filing of this Complaint, upon
                                       ONE EMBARCADERO CENTER, 22ND FLOOR
                                         SAN FRANCISCO, CALIFORNIA 94111




                                                                            12 information and belief, ENS is continuing to infringe the CISCO Marks unabated.

                                                                            13            169.      The CISCO Marks and the goodwill of the business associated with them are
LAW OFFICES




                                                                            14 tremendously valuable in the United States and worldwide because they are distinctive and

                                                                            15 universally associated in the public perception with the highest quality network and

                                                                            16 communications technology products and services.

                                                                            17            170.      ENS has sold, offered to sell, distributed, and advertised—and, upon information

                                                                            18 and belief, continues to sell, offer to sell, manufacture, distribute, and advertise—infringing

                                                                            19 networking hardware products bearing CISCO Marks.

                                                                            20            171.      The differences between ENS’ unauthorized products and genuine Cisco goods are

                                                                            21 material, as consumers would consider those differences, alleged further above, to be material to

                                                                            22 their purchasing decisions.

                                                                            23            172.      ENS’ actions have caused, and are likely to continue to cause, confusion, mistake,

                                                                            24 and deception as to the origin and quality of ENS’ unauthorized products because they are

                                                                            25 intentionally calculated to mislead the general purchasing public into believing that Defendants’

                                                                            26 unauthorized products originated from, are associated with, or are otherwise authorized by Cisco.

                                                                            27            173.      Upon information and belief, ENS’ infringing actions were committed fraudulently,

                                                                            28 willfully, and in bad faith, with knowledge of Cisco’s exclusive rights to and goodwill in the

                                                                                 2835-246\4142223                                    37                              Case No. 3:19-cv-7514
                                                                                                            COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                        Case 3:19-cv-07514 Document 1 Filed 11/14/19 Page 39 of 46



                                                                             1 CISCO Marks, or with willful blindness to the same, and with the intent to cause confusion, to

                                                                             2 cause mistake and/or to deceive. Accordingly, ENS’ actions constitute willful trademark

                                                                             3 infringement and counterfeiting of the CISCO Marks in violation of 15 U.S.C. §§ 1114 and 1117.

                                                                             4            174.      ENS’ unauthorized use of the CISCO Marks constitutes trademark infringement of

                                                                             5 the federally registered CISCO Marks and has caused substantial damage to Cisco and to the

                                                                             6 reputation and goodwill symbolized by the CISCO Marks in violation of Section 32 of the

                                                                             7 Lanham Act, 15 U.S.C. § 1114. Upon information and belief, ENS’ unauthorized use of the

                                                                             8 CISCO Marks was conducted intentionally and with notice and full knowledge that the use was

                                                                             9 unauthorized by Cisco.

                                                                            10            175.      Cisco has been, and continues to be, damaged by ENS’ infringement, including by
              SIDEMAN & BANCROFT LLP




                                                                            11 suffering irreparable harm through the diminution of trust and goodwill among Cisco consumers
                                       ONE EMBARCADERO CENTER, 22ND FLOOR
                                         SAN FRANCISCO, CALIFORNIA 94111




                                                                            12 and members of the general consuming public and the trade. Cisco is entitled to an injunction

                                                                            13 against ENS, and an order of destruction of all infringing products, as well as all monetary relief
LAW OFFICES




                                                                            14 and other remedies available under the Lanham Act, including but not limited to lost profits and/or

                                                                            15 actual profits, trebled damages, reasonable attorney’s fees, costs and prejudgment interest, and/or

                                                                            16 statutory damages.

                                                                            17                                      SEVENTH CAUSE OF ACTION
                                                                            18                                    TRADEMARK COUNTERFEITING
                                                                            19                                               (15 U.S.C. § 1114)
                                                                            20                              As against Defendant Enhanced Network Systems
                                                                            21            176.      Cisco incorporates paragraphs 1-175 of this Complaint as if fully set forth herein.

                                                                            22            177.      The CISCO Marks are valid, protectable trademarks that have been registered as

                                                                            23 marks on the principal register in the United States Patent and Trademark Office. Cisco is the

                                                                            24 owner and registrant of the CISCO Marks.

                                                                            25            178.      As described in more detail above, ENS has used and counterfeited the CISCO

                                                                            26 Marks in connection with the marketing, promotion, and sale of their goods and services without

                                                                            27 Cisco’s consent, in a manner that is likely to cause, and has actually caused, confusion and/or

                                                                            28 mistake, or that has deceived members of the consuming public and/or the trade. Indeed, ENS’

                                                                                 2835-246\4142223                                     38                               Case No. 3:19-cv-7514
                                                                                                             COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                        Case 3:19-cv-07514 Document 1 Filed 11/14/19 Page 40 of 46



                                                                             1 counterfeiting and infringing activities are likely to cause and are actually causing confusion,

                                                                             2 mistake, and deception among members of the trade and the general consuming public as to the

                                                                             3 origin, sponsorship, and quality of ENS’ infringing products, counterfeit packaging, inferior

                                                                             4 warranty, and other related commercial activities. Upon information and belief, Defendants are

                                                                             5 continuing to infringe the CISCO Marks unabated as alleged further above.

                                                                             6            179.      ENS has publicly advertised, sold, offered to sell, and distributed counterfeit Cisco

                                                                             7 products in interstate commerce in direct competition with Cisco and without authorization or

                                                                             8 consent to use the CISCO Marks but with full knowledge of Cisco’s notorious prior rights in those

                                                                             9 marks.

                                                                            10            180.      ENS’ counterfeit Cisco products reproduce, counterfeit, copy, and colorably imitate
              SIDEMAN & BANCROFT LLP




                                                                            11 the CISCO Marks or display a spurious designation that is identical with, or substantially
                                       ONE EMBARCADERO CENTER, 22ND FLOOR
                                         SAN FRANCISCO, CALIFORNIA 94111




                                                                            12 indistinguishable from, the CISCO Marks. Upon information and belief, ENS has applied its

                                                                            13 reproductions, counterfeits, copies, and colorable imitations of the CISCO Marks to labels, prints,
LAW OFFICES




                                                                            14 and packages intended to be used in commerce upon or in connection with the sale, offering for

                                                                            15 sale, distribution, or advertising of ENS’ counterfeit products, which is likely to cause confusion,

                                                                            16 to cause mistake, or to deceive.

                                                                            17            181.      Upon information and belief, ENS’ unauthorized use of the CISCO Marks on or in

                                                                            18 connection with ENS’ counterfeit products was conducted intentionally and with notice and full

                                                                            19 knowledge that the use was unauthorized by Cisco. Accordingly, ENS’ actions constitute willful

                                                                            20 trademark infringement and counterfeiting of the CISCO Marks in violation of 15 U.S.C. §§ 1114

                                                                            21 and 1117.

                                                                            22            182.      Cisco has been, and continues to be, damaged by ENS’ infringement, including by

                                                                            23 suffering irreparable harm through the diminution of trust and goodwill among Cisco consumers

                                                                            24 and members of the general consuming public and the trade. Cisco is entitled to an injunction

                                                                            25 against ENS, and an order of destruction of all infringing products, as well as all monetary relief

                                                                            26 and other remedies available under the Lanham Act, including but not limited to lost profits and/or

                                                                            27 actual profits, trebled damages, reasonable attorney’s fees, costs and prejudgment interest, and/or

                                                                            28 statutory damages.

                                                                                 2835-246\4142223                                     39                               Case No. 3:19-cv-7514
                                                                                                             COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                        Case 3:19-cv-07514 Document 1 Filed 11/14/19 Page 41 of 46



                                                                             1                                       EIGHTH CAUSE OF ACTION
                                                                             2                                    FEDERAL UNFAIR COMPETITION
                                                                             3                                               (15 U.S.C. § 1125)
                                                                             4                              As against Defendant Enhanced Network Systems
                                                                             5            183.      Cisco incorporates paragraphs 1-182 of this Complaint as if fully set forth herein.

                                                                             6            184.      ENS’ has sold infringing products that are designed to appear identical to genuine

                                                                             7 Cisco products and thereby employ the same nature, style, look, and color as genuine Cisco

                                                                             8 products. Moreover, as alleged above, ENS sells products that have affixed counterfeit or

                                                                             9 infringing versions or reproductions of the CISCO Marks to unauthorized products and/or to the

                                                                            10 packaging, wrapping, etc., in which the infringing products are packaged. This unauthorized use
              SIDEMAN & BANCROFT LLP




                                                                            11 of the CISCO Marks is likely to cause confusion, to deceive, and to mislead the consuming public
                                       ONE EMBARCADERO CENTER, 22ND FLOOR
                                         SAN FRANCISCO, CALIFORNIA 94111




                                                                            12 into believing that there is some affiliation, connection, or association between ENS and Cisco and

                                                                            13 is likely to cause confusion, mistake, or deception as to the origin, source, sponsorship,
LAW OFFICES




                                                                            14 authorization, approval, or affiliation of ENS’ unauthorized products.

                                                                            15            185.      ENS’ actions, including the unauthorized use of the CISCO Marks in commerce,
                                                                            16 constitute false designation of origin, false or misleading descriptions of fact, and false or

                                                                            17 misleading representations of fact, which have caused, and are likely to continue to cause,

                                                                            18 confusion, mistake, and deception, as to ENS’ association or affiliation with Cisco, or lack thereof,

                                                                            19 as well as to the origin, source, and sponsorship of ENS’ unauthorized products, in violation of

                                                                            20 Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).

                                                                            21            186.      ENS, in commercial advertising and promotion, has also misrepresented the nature,

                                                                            22 characteristics, qualities, or geographic origin of the Cisco products it sold, by falsely advertising

                                                                            23 that the infringing goods were genuine Cisco products. The false advertising concerns material

                                                                            24 information that is likely to influence a consumer’s purchasing decision.

                                                                            25            187.      ENS’ unauthorized and misleading use of the CISCO Marks, upon information and

                                                                            26 belief, constitutes willful infringement of the CISCO Marks in violation of 15 U.S.C. § 1114(1)(b)

                                                                            27 and entitling Cisco to treble damages and/or enhanced statutory damages under 15 U.S.C. §§

                                                                            28 1117(b) and (c).

                                                                                 2835-246\4142223                                     40                               Case No. 3:19-cv-7514
                                                                                                             COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                        Case 3:19-cv-07514 Document 1 Filed 11/14/19 Page 42 of 46



                                                                             1            188.      ENS’ actions described above, including its unauthorized and misleading use of the

                                                                             2 CISCO Marks in commerce have caused, and unless enjoined, will continue to cause, substantial

                                                                             3 and irreparable injury to Cisco and to the business and goodwill represented by the CISCO Marks,

                                                                             4 thereby leaving Cisco without an adequate remedy at law.

                                                                             5                                        NINTH CAUSE OF ACTION
                                                                             6                              CALIFORNIA UNFAIR BUSINESS PRACTICE
                                                                             7                                   (Cal. Bus. & Prof. Code § 17200, et seq.)
                                                                             8                   As against Defendants Jeffrey Ramey and Enhanced Network Systems
                                                                             9            189.      Cisco incorporates paragraphs 1-188 of this Complaint as if fully set forth herein.

                                                                            10            190.      California Business and Professions Code § 17200, et seq. prohibits acts of unfair
              SIDEMAN & BANCROFT LLP




                                                                            11 competition, which means any “unlawful, unfair, or fraudulent business act or practice.”
                                       ONE EMBARCADERO CENTER, 22ND FLOOR
                                         SAN FRANCISCO, CALIFORNIA 94111




                                                                            12            191.      In pursuing the above-described schemes, Defendants have engaged in unfair,

                                                                            13 fraudulent, and unlawful business acts by conceiving of and participating in the “Provident”
LAW OFFICES




                                                                            14 scheme, including, but not limited to false representations, material omissions, aiding and abetting

                                                                            15 fraud, and conspiracy to commit fraud. In addition Defendant ENS has engaged in unfair and

                                                                            16 unlawful business practices in selling counterfeit and otherwise infringing “Cisco” products, and

                                                                            17 by causing confusion, mistake, and deception as to the origin and quality of the products they have

                                                                            18 sold in an effort to gain unfair competitive advantage and a windfall in the marketplace.

                                                                            19            192.      Cisco further alleges, upon information and belief, that ENS continues to

                                                                            20 misrepresent the origin of products as being manufactured, or authorized for manufacture by

                                                                            21 Cisco, or manufactured by Cisco and as being without manipulation, in order to sell cheaper or

                                                                            22 non-genuine Cisco products at a higher price and to deceive consumers or potential consumers of

                                                                            23 Cisco products.

                                                                            24            193.      Defendants’ practices as alleged herein are, and continue to be, unlawful, unfair,

                                                                            25 and/or fraudulent, and constitute unlawful, unfair, and/or fraudulent competition as defined by Cal.

                                                                            26 Bus. & Prof. C. § 17200, et seq.

                                                                            27

                                                                            28

                                                                                 2835-246\4142223                                     41                               Case No. 3:19-cv-7514
                                                                                                             COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                        Case 3:19-cv-07514 Document 1 Filed 11/14/19 Page 43 of 46



                                                                             1            194.      Cisco seeks full restitution by Defendants, necessary and according to proof, to

                                                                             2 restore any and all property and monies, including interest, acquired by Defendants, and all costs

                                                                             3 caused to Cisco as a result of Defendants’ unfair business practices.

                                                                             4            195.      Defendants’ actions have caused and, unless restrained by this Court, will continue

                                                                             5 to cause irreparable injury to Cisco for which Cisco has no other adequate remedy at law for

                                                                             6 Defendants’ unfair competition and business practices.

                                                                             7                                         TENTH CAUSE OF ACTION
                                                                             8                                           UNJUST ENRICHMENT
                                                                             9                   As against Defendants Jeffrey Ramey and Enhanced Network Systems
                                                                            10            196.      Cisco incorporates paragraphs 1-195 of this Complaint as if fully set forth herein.
              SIDEMAN & BANCROFT LLP




                                                                            11            197.      Defendants unjustly received benefits at the expense of Cisco through their
                                       ONE EMBARCADERO CENTER, 22ND FLOOR
                                         SAN FRANCISCO, CALIFORNIA 94111




                                                                            12 wrongful conduct, as alleged further above. Defendants continue to unjustly retain these benefits

                                                                            13 at the expense of Cisco. The unjust receipt of the benefits obtained by Defendants lacks any
LAW OFFICES




                                                                            14 adequate legal basis and thus cannot conscientiously be retained by Defendants. Therefore, the

                                                                            15 circumstances of the receipt and retention of such benefits are such that, as between Cisco and

                                                                            16 Defendants, it is unjust for Defendants to retain any such benefits.

                                                                            17            198.      Cisco is therefore entitled to full restitution of all amounts and/or other benefits in

                                                                            18 which Defendants have been unjustly enriched at Cisco’s expense, in an amount to be proven at

                                                                            19 trial.

                                                                            20 / / /

                                                                            21 / / /

                                                                            22 / / /

                                                                            23 / / /

                                                                            24 / / /

                                                                            25 / / /

                                                                            26 / / /

                                                                            27 / / /

                                                                            28 / / /

                                                                                 2835-246\4142223                                       42                                Case No. 3:19-cv-7514
                                                                                                             COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                        Case 3:19-cv-07514 Document 1 Filed 11/14/19 Page 44 of 46



                                                                             1                                            PRAYER FOR RELIEF
                                                                             2            WHEREFORE, the Plaintiff, Cisco, prays for judgment against the Defendants as follows:

                                                                             3            A.        That the Court issue a preliminary and permanent injunction enjoining Defendants,

                                                                             4 their successors, officers, agents and employees, and anyone acting in concert with or at the behest

                                                                             5 or direction of them, from engaging in fraud schemes to obtain property from Cisco, including

                                                                             6 making false representations in order to receive specially-negotiated discounts for false End Users

                                                                             7 and from further acts of inducing third parties to breach their contracts with Cisco.

                                                                             8            B.        That the Court issue a preliminary and permanent injunction enjoining ENS, their

                                                                             9 successors, officers, agents and employees, and anyone acting in concert with or at the behest or

                                                                            10 direction of them, from the importation, sale, offering for sale, or any other further acts of
              SIDEMAN & BANCROFT LLP




                                                                            11 infringement of the trademarks at issue in this litigation and sales of counterfeit products,
                                       ONE EMBARCADERO CENTER, 22ND FLOOR
                                         SAN FRANCISCO, CALIFORNIA 94111




                                                                            12 including inducing or contributing third parties to infringe.

                                                                            13            C.        For a determination that ENS’ acts of trademark infringement constitute cases of
LAW OFFICES




                                                                            14 willful and exceptional infringement;

                                                                            15            D.        For compensatory damages against Defendants in an amount to be determined by

                                                                            16 proof, but in no event less than $75,000;

                                                                            17            E.        For consequential damages in an amount to be determined by proof;

                                                                            18            F.        For any and all lost profits attributable to the alleged conduct in an amount to be

                                                                            19 determined by proof;

                                                                            20            G.        For maximum statutory damages available under the law to the extent Cisco elects

                                                                            21 statutory damages for any claim for relief;

                                                                            22            H.        For punitive and exemplary damages in an amount to the fullest extent available

                                                                            23 under the law;

                                                                            24            I.        For restoration of all money and property which have been acquired by means of

                                                                            25 unfair competition;

                                                                            26            J.        For pre-judgment interest;

                                                                            27            K.        For Cisco’s costs incurred in this action, including any attorney’s fees to which

                                                                            28 Cisco may be entitled;

                                                                                 2835-246\4142223                                      43                               Case No. 3:19-cv-7514
                                                                                                             COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                        Case 3:19-cv-07514 Document 1 Filed 11/14/19 Page 45 of 46



                                                                             1            L.        For treble and/or enhanced damages to the fullest extent available under the law;

                                                                             2            M.        For any additional injunctive relief, specific performance, and/or other provisional

                                                                             3 remedies, as appropriate; and,

                                                                             4            N.        For any such other and further relief as the Court deems just and proper.

                                                                             5

                                                                             6 DATED: November 14, 2019                         SIDEMAN & BANCROFT LLP

                                                                             7

                                                                             8                                                  By: /s/ Lyndsey C. Heaton
                                                                                                                                    Jeffrey C. Hallam
                                                                             9                                                      Lyndsey C. Heaton
                                                                            10                                                      Michael H. Hewitt
              SIDEMAN & BANCROFT LLP




                                                                            11                                                  Attorneys for CISCO SYSTEMS, INC.
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                                                                                and CISCO TECHNOLOGY, INC.
                                         SAN FRANCISCO, CALIFORNIA 94111




                                                                            12

                                                                            13
LAW OFFICES




                                                                            14

                                                                            15

                                                                            16

                                                                            17

                                                                            18

                                                                            19

                                                                            20

                                                                            21

                                                                            22

                                                                            23

                                                                            24

                                                                            25

                                                                            26

                                                                            27

                                                                            28

                                                                                 2835-246\4142223                                     44                               Case No. 3:19-cv-7514
                                                                                                             COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                        Case 3:19-cv-07514 Document 1 Filed 11/14/19 Page 46 of 46



                                                                             1                                             JURY DEMAND
                                                                             2            Pursuant to Civ. L.R. 3-6 and Fed. R. Civ. Proc. 38, Plaintiffs Cisco Systems, Inc. and

                                                                             3 Cisco Technology, Inc. hereby demand a trial by a jury on all issues herein so triable.

                                                                             4

                                                                             5 DATED: November 14, 2019                      SIDEMAN & BANCROFT LLP

                                                                             6

                                                                             7                                               By: /s/ Lyndsey C. Heaton
                                                                                                                                 Jeffrey C. Hallam
                                                                             8                                                   Lyndsey C. Heaton
                                                                                                                                 Michael H. Hewitt
                                                                             9
                                                                                                                             Attorneys for CISCO SYSTEMS, INC.
                                                                            10                                               and CISCO TECHNOLOGY, INC.
              SIDEMAN & BANCROFT LLP




                                                                            11
                                       ONE EMBARCADERO CENTER, 22ND FLOOR
                                         SAN FRANCISCO, CALIFORNIA 94111




                                                                            12

                                                                            13
LAW OFFICES




                                                                            14

                                                                            15

                                                                            16

                                                                            17

                                                                            18

                                                                            19

                                                                            20

                                                                            21

                                                                            22

                                                                            23

                                                                            24

                                                                            25

                                                                            26

                                                                            27

                                                                            28

                                                                                 2835-246\4142223                                  45                               Case No. 3:19-cv-7514
                                                                                                          COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
